Exhibit 10.1
Dated 20 May 2008
 
CMC ZAWIERCIE S.A.
Borrower
ABN AMRO BANK (POLSKA) S.A.
Mandated Lead Arranger
HSBC BANK PLC
ING BANK ŚLĄSKI S.A.
Lead Arrangers
BRE BANK S.A.
Arranger
and
ABN AMRO BANK (POLSKA) S.A.
Facility Agent
 
FACILITY AGREEMENT
for a PLN 400,000,000 Term Facility
 

 



--------------------------------------------------------------------------------



 



Contents

              Clause   Page  
 
           
1
  Definitions and interpretation     1  
2
  The Facility     10  
3
  Purpose     10  
4
  Conditions of Utilisation     10  
5
  Utilisation     11  
6
  Repayment     11  
7
  Prepayment and cancellation     12  
8
  Interest     13  
9
  Interest Periods     14  
10
  Changes to the calculation of interest     15  
11
  Fees     15  
12
  Tax gross-up and indemnities     16  
13
  Increased Costs     18  
14
  Other indemnities     18  
15
  Mitigation by the Lenders     19  
16
  Costs and expenses     19  
17
  Representations     20  
18
  Information undertakings     22  
19
  Financial covenants     25  
20
  General undertakings     26  
21
  Events of Default     32  
22
  Changes to the Lenders     35  
23
  Changes to the Borrower     37  
24
  Role of the Facility Agent and the Arrangers     37  
25
  Conduct of business by the Parties     41  
26
  Sharing among the Finance Parties     42  
27
  Security Property     43  
28
  Payment mechanics     43  
29
  Set-off     45  

 



--------------------------------------------------------------------------------



 



              Clause   Page    
30
  Notices     45  
31
  Calculations and certificates     47  
32
  Partial invalidity     47  
33
  Remedies and waivers     47  
34
  Amendments to the terms of the Finance Documents     47  
35
  Counterparts     48  
36
  Governing law     48  
37
  Jurisdiction     48   Schedule 1 The original parties     49   Schedule 2
Conditions precedent     51   Schedule 3 Wnioski / Requests     53   Schedule 4
Form of Transfer Certificate     56   Schedule 5 Form of Compliance Certificate
    58   Schedule 6 Allowed Additional Bank Accounts     59  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 20 May 2008 and made between:

(1)   CMC ZAWIERCIE S.A. a joint stock company incorporated under the laws of
Poland, with its seat in Zawiercie, with its registered address: ul.
Piłsudskiego 82, 42-400 Zawiercie, registered in the National Court Register
under no. KRS 0000017925 by the District Court in Częstochowa, REGON: 272819315,
NIP: 649-00-01-173, share capital and paid in capital: PLN 140,000,000, as the
borrower (the Borrower);   (2)   ABN AMRO BANK (POLSKA) S.A. a joint stock
company incorporated under the laws of Poland, with its seat in Warsaw, with its
registered address: ul. 1-go Sierpnia 8A, 02-134 Warszawa, registered in the
National Court Register under no. KRS 0000020489 by the District Court for the
capital city of Warsaw, REGON: 012019504, NIP: 526-030-12-38, the share capital
and paid in capital: PLN 188,397,900, as the mandated lead arranger and facility
agent acting on behalf of the Lenders (the Facility Agent or AAPL as the context
requires);   (3)   HSBC BANK PLC, a bank incorporated and existing under the
laws of England, with its seat in London, United Kingdom, with its registered
address: 8 Canada Square, London, E14 5HQ, United Kingdom, as the lead arranger
(HBEU);   (4)   ING BANK ŚLĄSKI S.A., a joint stock company incorporated under
the laws of Poland, with its seat in Katowice, with registered address: ul.
Sokolska 34, 40-086 Katowice, registered in the National Court Register under
no. KRS 0000005459 by the District Court in Katowice, REGON: 271514909, NIP:
634-013-54-75, the share capital and paid in capital: PLN 130,100,000, as the
lead arranger (ING);   (5)   BRE BANK S.A. a joint stock company incorporated
under the laws of Poland, with its seat in Warsaw, with its registered address
at ul. Senatorska 18, 00-950 Warszawa, registered in the National Court Register
under no. KRS 0000025237 by the District Court for the capital city of Warsaw,
REGON: 001254524, NIP: 526-021-50-88, the share capital and paid in capital as
at 1 January 2008: PLN 118,642,672, as the arranger (BRE); and   (6)   THE
FINANCIAL INSTITUTIONS listed in Part 2 of schedule 1 as the original lenders
(the Original Lenders).

NOW THIS AGREEMENT is hereby agreed as follows:

1   Definitions and interpretation   1.1   Definitions       In this Agreement:
      AANV means ABN AMRO BANK N.V. a company incorporated under the laws of the
Netherlands, with its seat in Amsterdam, with its registered address: Gustav
Mahleraan 10, 1082 PP Amsterdam, the Netherlands.       Accounting Act (Ustawa o
Rachunkowości) means the Act on accounting of 29 September 1994 (Journal of Laws
from 2002 no. 76, item 694, as amended).       Affiliate (Podmiot Powiązany)
means, in relation to any person, a Subsidiary of that person or a Holding
Company of that person or any other Subsidiary of that Holding Company.      
Approved Bank (Zatwierdzony Bank) means ABN AMRO Bank (Polska) S.A., HSBC Bank
Polska S.A. (or HSBC Bank plc after it acquires the banking enterprise
(przedsiębiorstwo bankowe) from HSBC Bank Polska S.A.), ING Bank Śląski S.A. and
BRE Bank S.A       Approved Parent (Zatwierdzony Podmiot Dominujący) means
Commercial Metals Company.       Arranger (Organizator) means any of AAPL, BRE,
HBEU and ING.       Auditors (Rewidenci) means any of PricewaterhouseCoopers,
Ernst & Young, KPMG or Deloitte or such other internationally organised
accountancy firm approved by the Facility Agent and appointed to

 



--------------------------------------------------------------------------------



 



    audit the annual separate and consolidated financial statements of the
Borrower prepared in accordance with the Accounting Act.       Authorisation
(Zezwolenie) means an authorisation, consent, approval, resolution, licence or
exemption.       Availability Period (Okres Udostępnienia) means the period
commencing from and including the date of this Agreement up to and including the
date falling 18 Months from and including the date of this Agreement.      
Available Commitment (Dostępna Kwota Zaangażowania) means a Lender’s Commitment
minus:

  (a)   the amount of its participation in any outstanding Loans; and     (b)  
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date.

    Available Facility (Dostępny Kredyt) means the aggregate for the time being
of each Lender’s Available Commitment.       Bank Guarantee Fund Cost (Koszty
Bankowego Funduszu Gwarancyjnego) means the fee payable by a Lender in
accordance with the Polish Act on the Bank Guarantee Fund of 14 December 1994
(as amended) and its secondary legislation, or any other applicable regulatory
or central bank requirement relating to the Facility, including any fees payable
to successor to such guarantee fund.       Borrower’s Loans (Pożyczki
Kredytobiorcy) means the loans granted by the Borrower to:

  (a)   CMC Centrozłom sp. z o.o. for the amount of PLN 28,000,000 with maturity
date falling on 31 January 2012, and     (b)   SCRAPENA S.A. for the amount of
PLN 11,000,000 with maturity date falling on 31 March 2010.


    Break Costs (Koszty Przedterminowej Spłaty) means the amount (if any) by
which:

  (a)   the interest which a Lender should have received for the period from the
date of the receipt of all or any part of its participation in the Loan or
Unpaid Sum to the last day of the current Interest Period in respect of the Loan
or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period

    exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Warsaw interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

    Business Day (Dzień Roboczy) means a day (other than a Saturday or a
statutory non-working day) on which banks are open for general business in
Amsterdam, London and Warsaw.       Cash Pool Arrangements (Porozumienia Cash
Pool) means multilateral arrangements entered into by any member of the Group
with any other member of the Group or with CMC Poland S.A. with its seat in
Zawiercie and its Subsidiaries concerning the so-called “cash pooling”, netting
or set-off performed in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances on bank accounts of parties to such
arrangements.       Change of Control (Zmiana Kontroli) means a situation in
which any person (other than the Approved Parent) or a group of persons acting
in agreement gains, direct or indirect, Control over the Borrower (in this
context any reference to “50%” in the definition of the term “Control” shall be
the reference to “30%).

2



--------------------------------------------------------------------------------



 



    Commitment (Kwota Zaangażowania) means:

  (a)   in relation to an Original Lender, the amount set — in relation to a
specified period — opposite its name under the heading “Commitment” in Part 2 of
schedule 1 (The Original Lenders) and the amount of any other Commitment
transferred to it under this Agreement; and     (b)   in relation to any other
Lender, the amount of any Commitment transferred to it under this Agreement,

    to the extent not cancelled, reduced or transferred by it under this
Agreement.       Compliance Certificate (Zaświadczenie o Zgodności) means a
certificate substantially in the form set out in schedule 5 (Form of Compliance
Certificate).       Control (Kontrola) means, in relation to a body corporate
having a legal personality, the right, by virtue of holding shares
(akcje/udziały) in that body corporate or any contract or other arrangement with
any holder of shares (akcje/udziały) in that body corporate, to exercise or
control the exercise of more than 50 per cent of the total voting rights
conferred upon the holders of the entire issued share capital for the time being
of that body corporate or the title to over 50 per cent of the total number of
shares (akcje/udziały) in that body corporate and Controlled shall be construed
accordingly.       Covenant Testing Date (Data Kontroli Zobowiązań) means the
First Covenant Testing Date and every subsequent 28 February and 31 August of
each year.       Core Business of the Borrower (Podstawowa Dzialalność
Kredytobiorcy) means production of steel and steel products.       Current
Lenders (Obecni Wierzyciele) means: AANV, AAPL, BRE, Raiffeisen Bank Polska
S.A., Bank Polska Kasa Opieki S.A., Wojewódzki Fundusz Ochrony Środowiska i
Gospodarki Wodnej w Katowicach and Centrum Zawiercie Sp. z o.o.       Dangerous
Substance (Niebezpieczna Substancja) means one or more substances or substance
mixtures that — owing to their chemical, biological or radioactive properties —
may, if improperly handled, pose a threat to human life or health or to the
environment; any of the following may be a dangerous substance: raw materials,
products, semi finished products, waste, as well as substances created as a
result of a breakdown.       Default (Naruszenie) means an Event of Default or
an event or circumstance specified in clause 21 (Events of Default) which, in
the reasonable opinion of the Borrower or the Facility Agent:

  (a)   with the expiry of a grace period, or     (b)   the giving of notice, or
    (c)   the making of determination under the Finance Documents,

    could be an Event of Default in accordance with clause 21.       Environment
(Środowisko) means all, or any of, the air (including the air within natural or
man-made structures above or below ground), water (including ground and surface
water) and land (including buildings, surface and sub-surface soil).      
Environmental Claim (Roszczenie Środowiskowe) means any claim by any person:

  (a)   in respect of any loss or liability suffered or incurred by that person
as a result of any violation of Environmental Law; or     (b)   that arises as a
result of or in connection with Environmental Contamination.

    Environmental Contamination (Skażenie Środowiska) means an emission, which
may be harmful to human health or the environment, cause damage to material
goods, worsen aesthetic values of the environment or be incompatible with other
reasonable ways of using the environment.

3



--------------------------------------------------------------------------------



 



    Environmental Law (Prawo Ochrony Środowiska) means all laws and regulations
applicable to the Borrower and having legal effect concerning the protection of
human health, the Environment, the conditions of the work place or the
generation, transportation, storage, treatment or disposal of Dangerous
Substances.       Environmental Licence (Zezwolenie Środowiskowe) means any
Authorisation required by any Environmental Law.       Event of Default
(Przypadek Naruszenia) means any event or circumstance specified as such in
clause 21 (Events of Default).       Existing Security (Istniejące
Zabezpieczenie) means the following Security created by the Borrower:

  (a)   Security in respect of Loan Agreement No. 243/2002/89/OA/od/P of 19
December 2002 (with annexes) made between Wojewódzki Fundusz Ochrony Środowiska
i Gospodarki Wodnej w Katowicach and the Borrower:

  (i)   assignment of receivables in the amount of PLN 2,063,813 from a
fixed-term deposit account kept in ABN-AMRO Bank (Polska) in Warsaw owned by the
Borrower and future receivables in the amount of PLN 2,063,813 from fixed-term
deposit accounts opened for subsequent periods with an irrevocable power of
attorney to use those accounts as authorized;     (ii)   ordinary mortgage in
the amount of PLN 7,244,631 on a real property situated in Zawiercie with an
area of 8.371 ha, entered in the land and mortgage register no. KW 5048;    
(iii)   notarial deed — statement on the Borrower’s submission to execution
under Article 777 of the Code of civil procedure.

  (b)   Surety under civil law for CMC Poland S.A. in relation to Bank Ochrony
Środowiska S.A. in respect of a credit facility granted to CMC Poland S.A. in
the amount of PLN 37,935,898 (Agreement no. 1/l/KONS-WFOŚi GW/2005/128 as part
of a syndicate of 5 September 2005) and credit facility granted to CMC Poland
S.A. in the amount of PLN 2,000,000 (Agreement no. 5/05/W-12/OZ-UML03-3/128 of 5
September 2005) with all relating rights, limited to the amount of PLN
45,000,000.

    Facility (Kredyt) means the term loan facility made available under this
Agreement as described in clause 2 (Facility).       Facility Office (Biuro
Kredytu) means the bank’s entity notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the bank’s entity through
which it will perform its obligations under this Agreement.       Fee Letter
(Umowa w Sprawie Wynagrodzenia) means the letter dated on the date of this
Agreement executed by the Borrower and the Facility Agent setting out the
agent’s fee referred to in clause 11 (Fees).       Final Repayment Date
(Ostateczna Data Spłaty) means the date falling five years after the date of
this Agreement.       Finance Document (Dokument Finansowania) means this
Agreement, the Security Documents, the Short Term Facility Finance Documents,
the Fee Letter, each Submission to Execution and any other document designated
as such by the Facility Agent and the Borrower.       Finance Party (Strona
Finansowania) means the Facility Agent, the Arrangers and each of the Lenders.  
    Financial Indebtedness (Zadłużenie Finansowe) means any indebtedness for or
in respect of:

  (a)   moneys borrowed;

4



--------------------------------------------------------------------------------



 



  (b)   any amount raised by acceptance under any acceptance credit facility;  
  (c)   any amount raised pursuant to any note purchase facility or the issue of
bonds, notes (including promissory notes) or any similar instrument;     (d)  
the amount of any liability in respect of any lease contract which would, in
accordance with PAS, be treated as a finance or capital lease;     (e)  
receivables sold or discounted, other than:

  (i)   any receivables to the extent they are sold on a non-recourse basis;    
(ii)   any receivables to the extent they are sold on a limited recourse basis
(not higher, however, than 10 per cent of the amount of such receivables
calculated in reference to the most recently delivered US GAAP Consolidated
Financial Statements) in the amount to which the right to recourse is not
applicable;

  (f)   any amount raised under a transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing, in particular
the sale of assets with an obligation to repurchase them at a specific price and
a sale and leaseback transaction;     (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);     (h)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution except for discounted and confirmed letters of credit; and
    (i)   the amount of any liability in respect of any guarantee or indemnity
for any of the items referred to in paragraphs (a) to (h) above,

    except for transactions concluded within the Group by its members.      
First Covenant Testing Date (Pierwsza Data Kontroli Zobowiązań) means 29
February 2008.       First Repayment Date (Pierwsza Data Spłaty) means the date
falling eighteen Months after the date of this Agreement.       Group (Grupa)
means the Borrower and all its respective direct or indirect Subsidiaries for
the time being including: CMC Centrozłom sp. z o.o., CMC Putex sp. z o.o.,
Scrapena S.A., CMC Serwis sp. z o.o. w likwidacji, Centrum Zawiercie sp. z o.o.
w likwidacji.       Holding Company (Spółka Holdingowa) means, in relation to a
company or corporation, any other company or corporation in respect of which it
is a Subsidiary.       Interest Period (Okres Odsetkowy) means, in relation to
the Loan, each period determined in accordance with clause 9 (Interest Periods)
and, in relation to an Unpaid Sum, each period determined in accordance with
clause 8.3 (Default interest).       Investment in Other Instruments (Inwestycje
w Inne Instrumenty) means at any time:

  (a)   deposit certificates issued by the Approved Bank, maturing up to one
year from a relevant issue date,     (b)   investment in transferable debt
instruments issued or guaranteed by the Government of the Republic of Poland,
the United States of America, the United Kingdom, any member state of the
European Economic Area, or Member State of the European Union or by their
institution or agency being assigned the equivalent rating, maturing up to one
year from a relevant issue date, which are non replaceable or exchangeable into
any other securities;

5



--------------------------------------------------------------------------------



 



  (c)   commercial papers which are non replaceable or exchangeable into any
other securities and which:

  (i)   may be traded in a recognized market;     (ii)   have been issued by an
issuer registered in the Republic of Poland, the United States of America, the
United Kingdom, any member state of the European Economic Area or Member State
of the European Union;     (iii)   mature within one year from a relevant issue
date; and     (iv)   have been assigned rating of at least A-1 in the
classification by Standard & Poor’s Rating Services, of at least F-1 in the
classification by Fitch Ratings Ltd or at least by P-1 in the classification by
Moody’s Investor Services Limited, or if no rating is available, its issuer has
been assigned an equivalant rating with respect to its unsecured long-term
liabilities with no loan support;

  (d)   investment into the market money funds which (i) have been assigned
rating of at least A-1 in the classification by Standard & Poor’s Rating
Services, of at least F-1 in the classification by Fitch Ratings Ltd or at least
by P-1 in the classification by Moody’s Investor Services Limited, (ii) in
general, invest all assets into securities as described in (a) through
(d) above, and (iii) may be redeemed at most 30 days in advance; or     (e)  
any other debt securities approved by the Majority Lenders,

    in each case, referred to above, which have not been issued or guaranteed by
any member of the Group and which are not subject of any Security.      
Investment Project (Inwestycja) means the investment project consisting in the
development of a new Danielli roll line with warehouses and infrastructure
necessary for the proper operation of a roll mill.       Lender (Kredytodawca)
means:

  (a)   any Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party in accordance with clause
22 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement.       Loan (Ciągnienie) means the loan made or to be made
under the Facility or the principal amount outstanding for the time being of the
Facility.       Loan Amount (Kwota Ciągnienia) means, in relation to a Loan, the
amount specified in the Utilisation Request delivered by the Borrower for that
Loan adjusted to reflect any repayment, prepayment, consolidation or division of
the Loan.       Majority Lenders (Kredytodawcy Większościowi) means:

  (a)   if there is no Loan then outstanding, a Lender or Lenders whose
Commitments aggregate more than 662/3 per cent of the Total Commitments (or, if
the Total Commitments have been reduced to zero, aggregated more than 662/3 per
cent of the Total Commitments immediately prior to the reduction); or     (b)  
at any other time, a Lender or Lenders whose participations in the Loan then
outstanding aggregate more than 662/3 per cent of all the Loan then outstanding.

    Margin (Marża) means an interest rate of 0.79 per cent per annum.      
Month (Miesiąc) means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that:

6



--------------------------------------------------------------------------------



 



  (a)   if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day;     (b)   if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month; and     (c)   if an Interest Period begins
on the last Business Day of a calendar month, that Interest Period shall end on
the last Business Day in the calendar month in which that Interest Period is to
end.

    The above rules will only apply to the last Month of any period.       New
Financing (Nowe Finansowanie) has the meaning given to this term in clause
20.19.       Original Financial Statements (Pierwotne Sprawozdania Finansowe)
means the consolidated financial statements of the Borrower for the financial
year ended 31 August 2007 prepared in accordance with US GAAP.       Quotation
Day (Dzień Kwotowań) means, in relation to any period for which an interest rate
is to be determined, a day falling two Business Days before the first day of
that period.       Party (Strona) means a party to this Agreement.      
Permitted Acquisition (Dozwolone Nabycie) means:

  (a)   acquisition of securities being the Investment in Other Instruments;    
(b)   acquisition of shares (akcje/udziały) under the Permitted Issue;     (c)  
acquisition of shares (akcje/udziały) in a company conducting business
activities similar to those conducted by the Borrower, acquisition of an
enterprise or an organized part of an enterprise of an entity conducting
activities similar to those conducted by the Borrower, using own resources, the
proceeds of this Facility or cash raised under the Permitted Issue, provided
however that:

  (i)   in respect of the acquisition of shares (akcje/udziały) — the operating
result plus amortization of the acquired company for the last financial year is
above zero (except for the acquisition of shares (akcje/udziały) of companies
handling scrap metal); and     (ii)   the Borrower fulfils the Finance Covenants
after such acquisition; and     (iii)   the aggregate purchasing price of those
shares (akcje/udziały), enterprise or its organized part is not higher than PLN
100,000,000 for acquisitions carried out during one financial year of the
Borrower.

    Permitted Issue (Dozwolona Emisja) means:

  (a)   the issue of the Borrower’s ordinary shares when it does not cause the
Change of Control over the Borrower; or     (b)   the issue of shares
(akcje/udziały) by a member of the Group.

    Power of Attorney to the Bank Accounts (Pełnomocnictwo do Rachunków
Bankowych) means the Power of Attorney to the Bank Accounts issued by the
Borrower in favour of each of the Lenders in respect of bank accounts kept in a
given Lender or — if a given Lender does not operate any bank accounts of the
Borrower — in respect of bank accounts kept in Affiliates of a given Lender, as
well as the Power of Attorney to the Bank Accounts issued by the Borrower in
favour of the Facility Agent in respect of all bank accounts kept for the
Borrower.       PLN or Zloty means Polish Zloty, the lawful currency of the
Republic of Poland from time to time       Reference Banks (Banki Referencyjne)
means the head office in Warsaw of each of the Arrangers.

7



--------------------------------------------------------------------------------



 



    Repayment Date (Data Spłaty) means:

  (a)   The First Repayment Date,     (b)   13 subsequent Repayment Dates, the
first of which falls three months after the First Repayment Date and each next
one three months after the previous Repayment Date; and     (c)   the Final
Repayment Date.

    Screen Rate (Kwotowana Stopa Procentowa) means the WIBOR interest rate
displayed on the appropriate page of the Reuters screen as interest rate per
annum in respect of a given period. If the agreed page is replaced or service
ceases to be available, the Facility Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower and the
Lenders.       Security (Zabezpieczenie) means a mortgage (including any
compulsory mortgage), pledge including registered pledge, lien (including any
tax lien), security assignment, security transfer of title, security deposit
(kaucja), promissory note (weksel własny) issued for the purpose of giving of
security, power of attorney to a bank account, guarantee (poręczenie), guarantee
(aval) made in relation to, or on promissory note, accession to a debt of a
third party and/or assumption of such debt or any other agreement or arrangement
having an equivalent effect in another jurisdiction, however, for the avoidance
of doubt expressly excluding retention of title clauses.       Security
Documents (Dokumenty Zabezpieczenia) means:

  (a)   Power of Attorney to the Bank Accounts; and     (b)   each Submission to
Execution.

    Security Property (Przedmiot Zabezpieczenia) means any funds deposited on
the Borrower’s accounts with respect to which the Power of Attorney to the Bank
Accounts was issued.       Selection Notice (Zawiadomienie o Wyborze Okresu
Odsetkowego) means a notice substantially in the form set out in Part 2 of
schedule 3 (Requests) given in accordance with clause 9 (Interest Periods).    
  Short Term Facility Agreement (Umowa Kredytu Krótkoterminowego) means the PLN
100,000,000 Short Term Facility Agreement concluded between the Borrower and the
Arrangers or their Subsidiaries on or about the date of this Agreement.      
Short Term Facility Finance Documents (Dokumenty Finansowania Dotyczące Kredytu
Krótkoterminowego) means the term “Finance Documents” defined in the Short Term
Facility Agreement.       Short Term Facility Utilisation (Wykorzystanie Kredytu
Krótkoterminowego) means the term “Utilisation” defined in the Short Term
Facility Agreement.       Submission to Execution (Oświadczenie o Poddaniu się
Egzekucji) means a submission to execution by the Borrower in favour of each
Lender in a notarised form with respect to AANV and HBEU and in the form
required under the Banking Law of 29 August 1997 with respect to other Lenders.
      Subsidiary (Podmiot Zależny) of a person means: (a) any other person
directly or indirectly Controlled by such person or (b) of whose dividends or
distributions on voting share capital that person is entitled to receive more
than 50 per cent.       Tax (Podatek) means any tax (including tax on civil
legal acts), levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same).       Total Commitments
(Całkowita Kwota Zaangażowania) means the aggregate of the Commitments at the
given date.

8



--------------------------------------------------------------------------------



 



    Transfer Certificate (Oświadczenie o Przeniesieniu) means a certificate
substantially in the form set out in schedule 4 (Form of Transfer Certificate)
or any other form agreed between the Facility Agent and the Borrower.      
Transfer Date (Data Przeniesienia) means, in relation to a transfer, the later
of:

  (a)   the proposed Transfer Date specified in the Transfer Certificate; or    
(b)   the date on which the Facility Agent executes the Transfer Certificate.

    Unpaid Sum (Niezapłacona Kwota) means any sum due and payable but unpaid by
the Borrower under the Finance Documents.       US GAAP (Generally Accepted
Accounting Principles in the United States) means standards and accounting
principles established by Financial Accounting Standards Board in the United
States.       Utilisation (Wykorzystanie) means utilisation of the Facility.    
  Utilisation Date (Data Wykorzystania) means the date of the Utilisation, being
the date on which the Loan is to be made available.       Utilisation Request
(Żądanie Wyplaty) means a notice substantially in the form set out in Part 1 of
schedule 3 (Requests).       VAT (Podatek VAT) means value added tax as provided
for in Value Added Tax Act of 11 March 2004 as amended and any other tax of a
similar nature.       WIBOR means, in relation to the Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the Interest Period of the Loan) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Facility Agent at its request
quoted by the Reference Banks to leading banks in the Warsaw interbank market,

    as of 11am on the Quotation Day for the offering of deposits in PLN for a
period equal to or as close as possible to the length of the Interest Period of
a given Loan.   1.2   Construction   1.2.1   Unless a contrary indication
appears, any reference in this Agreement to:

  (a)   the Facility Agent, Arrangers, any Finance Party, any Lender, the
Borrower or any Party shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;     (b)   assets includes
present and future properties, revenues and rights of every description;     (c)
  a Finance Document or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;     (d)
  indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;     (e)   a person includes any natural or legal person, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;     (f)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

9



--------------------------------------------------------------------------------



 



  (g)   a certified copy means, in relation to the documents required to be
submitted by the Borrower under the Finance Documents, a copy which is certified
as true and complete copy by a legal adviser or two members of the management
board of the Borrower;     (h)   a clause is a reference to a clause of this
Agreement;     (i)   a provision of law is a reference to that provision as
amended or re-enacted; and     (j)   a time of day is a reference to Warsaw
time.

1.2.2   Section, clause and schedule headings are for ease of reference only.  
1.2.3   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
1.2.4   A Default (other than an Event of Default) is continuing if it has not
been remedied or waived and an Event of Default is continuing if it has not been
remedied or waived.   2   The Facility   2.1   The Facility       Subject to the
terms of this Agreement, the Lenders make available to the Borrower a term loan
facility in an aggregate amount up to the Total Commitments.   2.2   Finance
Parties’ rights and obligations   2.2.1   The obligations of each Finance Party
under the Finance Documents are several. Failure by a Finance Party to perform
its obligations under the Finance Documents does not affect the obligations of
any other Party under the Finance Documents. No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.   2.2.2
  The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.   2.2.3   A Finance Party may, except as otherwise stated in
the Finance Documents, separately enforce its rights under the Finance
Documents.   3   Purpose   3.1   Purpose       The Borrower shall apply all
amounts borrowed by it under the Facility towards its general corporate purposes
including, in particular, towards financing of expenses related to the
Investment Project.   3.2   Monitoring       Otherwise as required by the
mandatory provisions of Polish law no Finance Party is bound to monitor or
verify the application of any amount made available pursuant to this Agreement.
  4   Conditions of Utilisation   4.1   Initial conditions precedent       The
Borrower may deliver the first Utilisation Request only if the Facility Agent
has received all of the documents and other evidence listed in Part 1 of
Schedule 2 (Conditions precedent) in form and substance satisfactory to the
Facility Agent. The Facility Agent shall notify the Borrower and the Lenders
promptly upon being so satisfied and shall inform the Borrower within 7 days
from the date of

10



--------------------------------------------------------------------------------



 



    this Agreement which of the documents and other evidence listed in
Schedule 2 (Conditions precedent) have not been delivered to its satisfaction.  
4.2   Further conditions precedent       The Lenders will only be obliged to
comply with clause 5.4 (Lenders’ participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:   4.2.1   no Default
is continuing or would result from the proposed Loan; and   4.2.2   the
representations to be made by the Borrower are true and correct in all material
respects.   5   Utilisation   5.1   Delivery of the Utilisation Request      
The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than by 10 am four Business Days
prior to the intended Utilisation Date.   5.2   Completion of a Utilisation
Request   5.2.1   The Utilisation Request is irrevocable and will not be
regarded as having been duly completed unless:

  (a)   the proposed Utilisation Date is a Business Day within the Availability
Period; and     (b)   the amount of the Utilisation complies with clause 5.3
(Amount), and     (c)   the proposed Interest Period complies with clause 9
(Interest Periods).

5.2.2   Only one Loan may be requested in each Utilisation Request.   5.3  
Amount       The amount of the proposed Loan must be a minimum of PLN 10,000,000
or its integral multiple, or if less, the Available Facility.   5.4   Lenders’
participation   5.4.1   The Facility Agent shall promptly (but no later than 3
Business Days prior to the proposed date of the Loan) inform the Lenders of a
duly submitted Utilisation Request and of the participation of a given Lender in
the requested Loan.   5.4.2   If the conditions set out in this Agreement have
been met, each Lender shall make its participation in the Loan available by the
Utilisation Date through its Facility Office.   5.4.3   The amount of each
Lender’s participation in each Loan will be equal to the proportion borne by its
Available Commitment to the Available Facility immediately prior to making the
Loan.   6   Repayment   6.1   Repayment of the Loans       The Borrower shall
repay the Loans in 15 equal quarterly instalments payable on the Repayment
Dates.   6.2     Re-borrowing       The Borrower may not re-borrow any part of
the Facility which is repaid.

11



--------------------------------------------------------------------------------



 



6.3   General provisions concerning the repayment of Loans, interest and other
amounts due under the Finance Documents   6.3.1   The Borrower shall ensure that
by 1 pm: (a) on each Repayment Date, (b) on the last day of each Interest Period
and (c) on other days in which other amounts due under Finance Documents become
payable, there are sufficient funds in a bank account kept by ABN AMRO Bank
(Polska) S.A., account no. 63 1670 0004 0000 6439 9117 1444 (Repayment Account),
operated by the Facility Agent, to repay amounts due from the Borrower under
this Agreement.   6.3.2   The Borrower hereby authorizes the Facility Agent to
debit the Repayment Account with any amounts due and payable under this
Agreement and other Finance Documents without further instructions or
authorizations.   6.3.3   The Facility Agent agrees to debit the Repayment
Account, as provided for in clause 6.3.2 above, if there are sufficient funds in
the Repayment Account to repay amounts due to be paid by the Borrower.   7  
Prepayment and cancellation   7.1   Illegality       If it becomes unlawful for
a Lender to perform any of its obligations as contemplated by this Agreement or
to fund or maintain its participation in the Loan:   7.1.1   that Lender shall
promptly notify the Facility Agent upon becoming aware of that event;   7.1.2  
upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled to zero; and   7.1.3   the Borrower shall repay
that Lender’s participation in the Loan on the last day of the Interest Period
after the Facility Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Facility Agent (being no
earlier than the last day of any applicable grace period permitted by law).  
7.2   Mandatory prepayment and cancellation   7.2.1   If:       the Approved
Parent ceases to have the Control over the Borrower       then:

  (a)   the Borrower shall notify the Facility Agent upon engaging in, or
becoming aware of that event within five Business Days;     (b)   if the
Majority Lenders so require:

  (i)   the Facility Agent in a notification delivered to the Borrower, at least
five Business Days in advance shall cancel the Facility and declare all
outstanding Loans, together with accrued interest, and all other amounts accrued
under the Finance Documents due and payable on the last day of the Interest
Period falling after such notification or on the day falling 2 Months from the
date of such event (whichever is earlier), whereupon all such outstanding
amounts under the Facility will become due and payable on such date; and    
(ii)   the Commitment of each Lender will be automatically cancelled to zero.

7.2.2   The Commitment of each Lender will be automatically cancelled to zero on
the last day of the Availability Period.

12



--------------------------------------------------------------------------------



 



7.3   Voluntary cancellation       The Borrower may, if it gives the Facility
Agent not less than 10 days’ (or such shorter period as the Majority Lenders may
agree) prior notice, cancel the whole or any part (being a minimum amount of PLN
10,000,000) of the Available Facility. Any cancellation under this clause 7.3
shall reduce the Commitments of all Lenders rateably.   7.4   Voluntary
prepayment of Loans   7.4.1   The Borrower may on the last day of any Interest
Period after the expiry of the Availability Period, if it gives the Facility
Agent not less than 10 Business Days’ prior notice, prepay the whole or any part
of any Loan (but, if in part, being an amount that reduces the amount of the
Loan by a minimum amount of PLN 10,000,000 or PLN 10,000,000 increased by an
that integral multiple of PLN 5,000,000), without any premium or penalty.  
7.4.2   A Loan may only be prepaid after the last day of the Availability Period
(or, if earlier, the day on which the Available Facility is zero).   7.4.3   Any
prepayment under this clause 7.4 shall satisfy the obligations under clause 6.1
(Repayment of Loans) in reverse order of maturity.   7.5   Restrictions   7.5.1
  Any notice of cancellation or prepayment given by any Party under this clause
7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.  
7.5.2   Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.   7.5.3   The Borrower may not re-borrow any part of the Loan which
is prepaid.   7.5.4   The Borrower shall not repay or prepay all or any part of
the Loan or cancel all or any part of the Commitment except at the times and in
the manner expressly provided for in this Agreement.   7.5.5   No amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.
  7.5.6   If the Facility Agent receives a notice under this clause 7 it shall
promptly forward a copy of that notice to the Borrower or the affected Lender,
as appropriate.   8   Interest   8.1   Calculation of interest   8.1.1   The
rate of interest on the Loan for each Interest Period is the percentage rate per
annum which is the aggregate of:

  (a)   Margin; and     (b)   applicable WIBOR.

8.1.2   The first day of calculating interest in relation to an Interest Period
of any Loan shall be its Utilisation Date (in the case of the first Interest
Period of such Loan) or the last day of the immediately preceding Interest
Period of that Loan and the last day of calculating the interest in an Interest
Period shall be the day immediately preceding the last day of that Interest
Period.

13



--------------------------------------------------------------------------------



 



8.2   Payment of interest       The Borrower shall pay accrued interest on each
Loan on the last day of each Interest Period relating thereto (and, if the
Interest Period is longer than three Months, on the dates falling at three
monthly intervals after the first day of the Interest Period).   8.3   Interest
for delay   8.3.1   If the Borrower fails to pay any amount payable by it under
a Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment at a rate two per cent points
higher than the rate which would have been payable if the overdue amount had,
during the period of non-payment, constituted the Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Facility Agent (acting reasonably). Any interest accruing under this clause
8.3 shall be immediately payable by the Borrower on demand by the Facility
Agent.   8.3.2   Interest for delay (if unpaid) arising on an overdue amount
will be compounded with the overdue amount at the end of each Interest Period
applicable to that overdue amount but will remain immediately due and payable.  
8.4   Notification of rates of interest       The Facility Agent shall promptly
notify the Lenders and the Borrower of the determination of a rate of interest
under this Agreement.   9   Interest Periods   9.1   Selection of Interest
Periods   9.1.1   The Borrower may select an Interest Period for the Loan in the
Utilisation Request or (if the Loan has already been borrowed) in a Selection
Notice.   9.1.2   Each Selection Notice for the Loan is irrevocable and must be
delivered to the Facility Agent by the Borrower not later than 11am on the
Business Day immediately prior to the Quotation Day.   9.1.3   If the Borrower
fails to deliver a Selection Notice to the Facility Agent in accordance with
clause 9.1.2 above, the relevant Interest Period will, subject to clauses 9.1.5
and 9.1.6, be three Months.   9.1.4   Subject to this clause 9, the Borrower may
select an Interest Period of one or three Months or any other period agreed
between the Borrower and the Facility Agent (acting on the instructions of all
the Lenders), provided that: (a) an Interest Period shall always end on each
Repayment Date; and (b) the first Interest Period for any Loan shall end on the
last day of the Interest Period of any other Loan.   9.1.5   An Interest Period
for the Loan shall not extend beyond the Final Repayment Date.   9.1.6   Each
Interest Period for the Loan shall start on the Utilisation Date or (if already
made) on the last day of its preceding Interest Period.   9.2   Non-Business
Days       If an Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period will instead end on the next Business Day in
that calendar Month (if there is one) or the preceding Business Day (if there is
not).   9.3   Consolidation of Loans       If two or more Interest Periods end
on the same date those Loans will, unless that specifies to the contrary in the
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single Loan on the last day of the Interest Period.

14



--------------------------------------------------------------------------------



 



10   Changes to the calculation of interest   10.1   Absence of quotations      
Subject to clause 10.2 (Market disruption), if WIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the 11am on the Quotation Day, the applicable WIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.  
10.2   Market disruption   10.2.1   If a Market Disruption Event (as defined
below) occurs in relation to the Loan for any Interest Period, then the rate of
interest on each Lender’s share of the Loan for the Interest Period shall be the
rate per annum which is the sum of:

  (a)   the Margin; and     (b)   the rate notified to the Facility Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in the Loan from whatever source it may reasonably select.

10.2.2   In this Agreement Market Disruption Event means:

  (a)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine WIBOR and Interest Period; or
    (b)   before close of business in Warsaw on the Quotation Day for the
relevant Interest Period, the Facility Agent receives notifications from a
Lender or Lenders (whose participations in the Loan exceed 24 per cent of the
Loan) that the cost to it of obtaining matching deposits in the Warsaw interbank
market would be in excess of WIBOR.

10.3   Alternative basis of interest or funding   10.3.1   If a Market
Disruption Event occurs and the Facility Agent or the Borrower so requires, the
Facility Agent and the Borrower shall enter into negotiations (for a period of
not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.   10.3.2   Any alternative basis agreed
pursuant to clause 10.3.1 above shall, with the prior consent of all the Lenders
and the Borrower, be binding on all Parties.   10.4   Break Costs   10.4.1   The
Borrower shall, within 10 Business Days of demand by a Finance Party made with
the intermediation of the Facility Agent, pay to the Facility Agent for the
account of that Finance Party its Break Costs attributable to all or any part of
the Loan or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for the Loan or Unpaid Sum.   10.4.2   Each Lender
shall, as soon as reasonably practicable after a demand by the Facility Agent,
provide a certificate confirming the amount of its Break Costs for any Interest
Period in which they accrue.   11   Fees   11.1   Commitment fee   11.1.1   The
Borrower shall pay to the Facility Agent (for the account of each Lender) a
commitment fee computed at the rate of 0.30 per cent per annum on that Lender’s
Available Commitment for the Availability Period.



15



--------------------------------------------------------------------------------



 



11.1.2   The accrued commitment fee is payable on the last day of each
successive calendar quarter which ends during the Availability Period, on the
last day of the Availability Period and, if the relevant Lender’s Commitment is
cancelled in full, at the time of cancellation.   11.2   Agent’s fee       The
Borrower shall pay to the Facility Agent the agent’s fee in the amount and at
the times agreed in the Fee Letter.   11.3   Front-end fee   11.3.1   The
Borrower shall pay to the Facility Agent for the account of all Arrangers a
front-end fee in the amount of PLN 1,000,000 to be allocated to them pro rata to
the Commitment of each Arranger (or in case of AAPL — pro rata to the Commitment
of AANV).   11.3.2   The front-end fee is payable within five days from the
execution date of this Agreement, however no later than on the day of the first
Utilisation of the Facility.   11.4   Bank Guarantee Fund Cost       The
Borrower shall pay to the Facility Agent, within 15 Business Days of receipt of
a demand from a Lender (which may be made only once a year), for the account of
the relevant Lender an amount equal to such portion of the Bank Guarantee Fund
Cost payable by such Lender as, in accordance with regulations in force, is
attributed to its participation in this Agreement and its making a part of the
Facility available to the Borrower. This obligation shall survive the
termination and/or expiry of this Agreement. The Lender shall provide the
Borrower with a calculation of the Bank Guarantee Fund Cost demanded to be paid
by the Borrower under this Clause 11.4.   12   Tax gross-up and indemnities  
12.1   Definitions       In this Agreement:       Protected Party means a
Finance Party which is or will be subject to any liability, or required to make
any payment, for or on account of Tax in relation to a sum received or
receivable (or any sum deemed for the purposes of Tax to be received or
receivable) under a Finance Document.       Tax Credit means a credit against,
relief or remission for, or repayment of any Tax.       Tax Deduction means a
deduction or withholding for or on account of Tax from a payment under a Finance
Document.       Tax Payment means either the increase in a payment made by the
Borrower to a Finance Party under clause 12.2 (Tax gross-up) or a payment under
clause 12.3 (Tax indemnity).   12.2   Tax gross-up   12.2.1   The Borrower shall
make all payments to be made by it without any Tax Deduction, unless a Tax
Deduction is required by law.   12.2.2   The Borrower shall promptly upon
becoming aware that it must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Facility Agent accordingly.
Similarly, a Lender shall notify the Facility Agent on becoming so aware in
respect of a payment payable to that Lender. If the Facility Agent receives such
notification from a Lender it shall notify the Borrower accordingly.   12.2.3  
Subject to clause 12.2.6 if a Tax Deduction is required by law to be made by the
Borrower, the amount of the payment due from the Borrower shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

16



--------------------------------------------------------------------------------



 



12.2.4   If the Borrower is required to make a Tax Deduction, the Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.  
12.2.5   Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the Facility Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.   12.2.6   Each Lender and the Borrower shall
co-operate in completing any procedural formalities necessary for the Borrower
to obtain authorisation to make that payment without a Tax Deduction or subject
to a reduced Tax Deduction (as applicable), including but not limited to
rendering tax certificates, statements or other documents or information
required by Polish law. If the Lender fails to complete the procedural
formalities, and the Borrower as a result of such failure is obliged to make a
Tax Deduction, the Borrower shall not be obliged to comply with the gross-up
provision set forth in clause 12.2.3 above.   12.3   Tax indemnity       The
Borrower shall (within 10 Business Days of receipt from the Facility Agent of
reasonable evidence documenting such a claim) pay to a Protected Party an amount
equal to the liability or cost which that Protected Party has (directly or
indirectly) suffered or incurred for or on account of Tax in respect of a
Finance Document, save for circumstances where such loss or liability is
attributable to the rate or the basis of calculating Tax on the overall net
income of that Protected Party.   12.4   Tax Credit       If the Borrower makes
a Tax Payment and the relevant Finance Party determines that:   12.4.1   a Tax
Credit is attributable either to an increased payment of which that Tax Payment
forms part, or to that Tax Payment; and   12.4.2   that Finance Party has
obtained, utilised and retained that Tax Credit,       the Finance Party shall
pay an amount to the Borrower which is necessary to leave the Borrower (after
that payment) in the same after-Tax position as it would have been in had the
Tax Payment not been required to be made by the Borrower.   12.5   Stamp taxes,
taxes on civil legal acts and other fees and duties       The Borrower shall pay
and, within 10 Business Days of demand, reimburse each Finance Party any
reasonable cost, loss or liability that Finance Party incurs in relation to all
stamp duty, tax on civil legal acts, registration, court, notarial and other
similar Taxes, fees and duties payable in respect of any Finance Document.  
12.6   Value added tax   12.6.1   All consideration expressed to be payable
under a Finance Document by any Party to a Finance Party shall be deemed to be
exclusive of any VAT. If VAT is chargeable on any supply made by any Finance
Party to any Party in connection with a Finance Document, that Party shall pay
to the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT.   12.6.2   Where a
Finance Document requires any Party to reimburse a Finance Party for any costs
or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment of the VAT.

17



--------------------------------------------------------------------------------



 



13   Increased Costs   13.1   Increased Costs   13.1.1   Subject to clause 13.3
(Exceptions) the Borrower shall, within 10 Business Days of a demand by the
Facility Agent, pay for the account of a Finance Party the amount of any
Increased Costs (as defined below) incurred by that Finance Party or any of its
Affiliates as a result of (a) the introduction of or any change in any law or
(b) compliance with any law or regulation made after the date of this Agreement,
which make it necessary to incur such Increased Costs.   13.1.2   In this
Agreement Increased Costs means:

  (a)   a reduction in the rate of return from the Facility or on a Finance
Party’s overall capital;     (b)   an additional or increased costs; or

    which is incurred or suffered by a Finance Party to the extent that it is
attributable to that Finance Party having entered into its Commitment or funding
or performing its obligations under any Finance Document.   13.2   Increased
Cost claims   13.2.1   A Finance Party intending to make a claim pursuant to
clause 13.1 (Increased Costs) shall notify the Facility Agent of the event
giving rise to the claim, following which the Facility Agent shall promptly
notify the Borrower.   13.2.2   Each Finance Party shall, as soon as practicable
after a demand by the Facility Agent, provide a certificate with reasons
confirming the amount of its Increased Costs.   13.3   Exceptions       Clause
13.1 (Increased Costs) does not apply to the extent any Increased Cost is:  
13.3.1   compensated for by the payment of the Bank Guarantee Fund Cost; or  
13.3.2   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation, or a negligence causing such breach, or  
13.3.3   the result of application of the provisions of clause 7.1.   14   Other
indemnities   14.1   Indemnities to Finance Parties       The Borrower shall
within 15 Business Days of demand, indemnify each Finance Party against any
reasonable and documented cost or actual damage (save for lost gains) incurred
by that Finance Party, provided such cost or damage has not been set off through
the payment of interest (including increased interest if due in accordance with
this Agreement) and which is a result of:   14.1.1   the occurrence of any Event
of Default;   14.1.2   a failure by the Borrower to pay any amount due under a
Finance Document on its due date, including without limitation, any cost or loss
arising as a result of clause 26 (Sharing among the Finance Parties);   14.1.3  
funding, or making arrangements to fund, its participation in the Loan requested
by the Borrower in the Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or fault of that Lender alone); or   14.1.4   the Loan (or
part of the Loan) not being prepaid in accordance with a notice of prepayment
given by the Borrower.

18



--------------------------------------------------------------------------------



 



14.2   Indemnity to the Facility Agent       The Borrower shall within 15
Business Days of demand indemnify the Facility Agent against any cost, loss or
liability incurred by the Facility Agent (acting reasonably), which is
documented by that agent and which is a result of:   14.2.1   investigating any
event which it reasonably believes is a Default; or   14.2.2   acting or relying
on any notice, request or instruction, which it believes — acting with due
diligence — to be genuine, correct and appropriately authorised.   15  
Mitigation by the Lenders   15.1   Mitigation   15.1.1   Each Finance Party
shall, in consultation with the Borrower, take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of clause 7.1
(Illegality), clause 12 (Tax gross-up and indemnities) or clause 13 (Increased
Costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.   15.1.2  
Clause 15.1.1 above does not in any way limit the obligations of the Borrower
under the Finance Documents.   15.2   Limitation of liability   15.2.1   The
Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
clause 15.1 (Mitigation).   15.2.2   A Finance Party is not obliged to take any
steps under clause 15.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be materially prejudicial to it.   16  
Costs and expenses   16.1   Transaction expenses       The Borrower shall
(irrespectively whether any Loan has been draw down) promptly pay the amount of
all costs and expenses (including legal fees payable under a separate agreement
with the law firm Norton Rose, Piotr Strawa i Wspólnicy, spólka komandytowa,
Plac Pilsudskiego 1, 00-073 Warsaw or any other law firm agreed between the
Borrower and the Facility Agent) reasonably incurred by any of them (and
documented in such demand to the extent it is practical) in connection with the
negotiation, preparation, printing, execution and syndication of:   16.1.1  
this Agreement and any other documents referred to in this Agreement — up to the
amount agreed in the Fee Letter; and   16.1.2   any other Finance Documents
executed after the date of this Agreement up to the capped amounts to be agreed
from time to time prior to the execution of such other Finance Documents.   16.2
  Amendment costs       If the Borrower requests an amendment, waiver or
consent, the Borrower shall, within 10 Business Days of demand, reimburse the
Facility Agent, for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Facility Agent (and documented in such demand to the
extent it is practical) in responding to, evaluating, negotiating or complying
with that request or requirement.   16.3   Enforcement costs       The Borrower
shall, within 10 Business Days of demand, pay to each Finance Party the amount
of all reasonable and documented costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

19



--------------------------------------------------------------------------------



 



17   Representations       The Borrower makes the representations and warranties
set out in this clause 17 to each Finance Party on the date of this Agreement.  
17.1   Status   17.1.1   The Borrower is a Polish joint-stock company (spólka
akcyjna), duly incorporated and validly existing under the laws of Poland.  
17.1.2   The Borrower and each of its Subsidiaries have the power to own or have
other title to their assets and carry on their business as it is being
conducted.   17.2   Binding obligations       The obligations expressed to be
assumed by the Borrower in each Finance Document, to which it is a party, are,
subject to any general principles of mandatory provisions of Polish law limiting
its obligations legal, valid, binding and enforceable obligations.   17.3  
Non-conflict with other obligations       The entry into and performance by the
Borrower and the transactions contemplated by, the Finance Documents, to which
it is a party, do not and will not conflict with:   17.3.1   any law or
regulation applicable to it;   17.3.2   its constitutional documents; or  
17.3.3   to the best of the Borrower’s knowledge, any agreement or instrument
binding upon the Borrower.   17.4   Power and authority       The Borrower has
the required permits to enter into and perform, and have taken all necessary
action to authorise its entry into and performance of the Finance Documents, to
which it is a party, and the transactions contemplated by those Finance
Documents.   17.5   Validity and admissibility in evidence       No
Authorization is required to enable the Borrower lawfully to enter into,
exercise its rights and comply with its obligations in the Finance Documents, to
which it is a party and to make the Finance Documents, to which the Borrower is
a party, admissible in evidence in Poland.   17.6   Deduction of Tax       The
Borrower is not required under the law of Poland to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.   17.7  
No filing or stamp taxes   17.7.1   Subject to clause 17.7.2, under the laws of
Poland it is not necessary that the Finance Documents, to which it is a party,
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar Tax be paid on or in
relation to the Finance Documents, to which it is a party, or the transactions
contemplated by the Finance Documents, to which it is a party.   17.7.2   A
Polish Tax on civil legal acts must be paid in respect of Power of Attorney to
the Bank Accounts.   17.8   No default   17.8.1   No Event of Default is
continuing or might reasonably be expected to result from the drawing of any
Loan by the Borrower.

20



--------------------------------------------------------------------------------



 



17.8.2   No other event or circumstance is outstanding which (to the best of the
Borrower’s knowledge) constitutes a material default under any other agreement
or a breach of the Borrower’s obligations.   17.9   No misleading information  
17.9.1   All factual information provided by the Borrower to the Arrangers and
Lenders was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it is stated.   17.9.2   No
information has been given or omitted from the information disclosed to the
Arrangers and the Lenders that results in the information disclosed to the
Arrangers and the Lenders being untrue.   17.9.3   The budget most recently
delivered to the Finance Parties has been prepared on the basis of the most
recent (as at the date of its preparation) historical information and on the
basis of reasonable assumptions.   17.10   Financial statements   17.10.1   The
Original Financial Statements of the Borrower were prepared in accordance with
US GAAP consistently applied.   17.10.2   The Original Financial Statements of
the Borrower fairly represent financial condition and operations of the Borrower
during the relevant financial year.   17.10.3   There has been no material
adverse change in the business or financial condition of the Borrower since the
date on which the Original Financial Statements were prepared.   17.11   Pari
passu ranking       The Borrower’s payment obligations under the Finance
Documents, to which it is a party, rank at least pari passu with the claims of
all its other unsecured creditors, except for obligations mandatorily preferred
by law applying to companies generally.   17.12   Existing Security and Current
Lenders   17.12.1   No Borrower’s asset (or any of its part) is encumbered with
any Security other than the Existing Security.   17.12.2   The Borrower does not
owe any Financial Indebtedness other than:

  (a)   the Financial Indebtedness under this Agreement;     (b)   the Financial
Indebtedness owed to the Current Lenders (totalling PLN 121,945,497.97 as at 30
April 2008);     (c)   the Financial Indebtedness following from the surety
under civil law for CMC Poland S.A. in relation to Bank Ochrony Środowiska S.A.
in respect of a credit facility granted to CMC Poland S.A. in the amount of PLN
37,935,898 (Agreement no. 1/l/KONS-WFOŚi GW/2005/128 as part of a syndicate of 5
September 2005) and credit facility granted to CMC Poland S.A. in the amount of
PLN 2,000,000 (Agreement no. 5/05/W-12/OZ-UML03-3/128 of 5 September 2005) with
all relating rights, limited to the amount of PLN 45,000,000; and     (d)  
forward (hedging) transactions concluded by the Borrower for a period not longer
than three months (in particular currency swap transactions).

17.13   Change of Control       The Borrower is controlled by the Approved
Parent.   17.14   No proceedings pending or threatened       No litigation,
criminal or investigative proceedings, arbitration or administrative proceedings
of or before any court, arbitral body or agency or state body or agency which,
if adversely determined,

21



--------------------------------------------------------------------------------



 



    might reasonably be expected to cause the Borrower to pay or suffer loss or
expense over the aggregate amount of PLN 10,000,000, have (to the best of its
knowledge and belief) been started against it or any of its Subsidiaries.  
17.15   Environmental       The Borrower has obtained such Environmental
Licences and has complied with the terms of such licences and Environmental Laws
in a manner consistent in all material respects with generally accepted industry
good practice and, so far as it is aware, there has been no material use or
disposal of any Dangerous Substances on any premises in contravention of any
Environmental Law or Environmental Licence and there are no material
Environmental Claims in excess of the aggregate amount of PLN 10,000,000
pending.   17.16   Payment of Taxes and social security payments       The
Borrower does not delay with any Tax payment or social security payment.   17.17
  No action to cease business       The Borrower has taken no corporate actions
and no other steps or legal actions have been started or threatened against the
Borrower for the Borrower’s cessation of business, dissolution, winding up, the
start of judicial arrangement, declaration of bankruptcy, the start of recovery
proceedings, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) or for the appointment of an administrative
receiver, administrator, receiver or trustee or another person or entity in
respect of the Borrower or any of its assets or revenues.   17.18   Debt service
      The Borrower is able to repay its obligations when due and payable and has
not entered with any of its creditors into negotiations with a view to
restructuring those debts or changing repayment schedules concerning those debts
that, if not repaid, could have a significant impact on the Borrower’s business,
financial condition or ability to fulfil its obligations under the Finance
Documents.   17.19   Permits       The Borrower has obtained all consents and
permits required by law:

  (a)   to conduct the Core Business of the Borrower,     (b)   in connection
with the Investment Project’s specific stages, and     (c)   in connection with
the conclusion and performance of agreements relating to the Investment Project,

  (i)   prior to their conclusion, or     (ii)   prior to their performance if
performance of a given agreement requires a specific permit

17.20   Repetition   17.20.1   The representations included in clauses 17.8,
17.9, 17.10.3, 17.11, 17.14, 17.15 and 17.19 are deemed to be made by the
Borrower to each Finance Party by reference to the facts and circumstances then
existing on the date of the Utilisation Request and on each last day of the
Interest Period. In addition to such representations and warranties the Borrower
is deemed to represent on each such date that its financial statements most
recently delivered to the Facility Agent have been prepared in accordance with
US GAAP standards and give a true and fair view of the results, its state of
affairs and financial position as at end of the period to which they relate.  
18   Information undertakings       The undertakings in this clause 18 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.

22



--------------------------------------------------------------------------------



 



18.1   Financial statements and other financial documents

18.1.1   The Borrower shall supply to the Facility Agent (in sufficient copies
for all the Lenders) as soon as the same have been prepared, but in any event
within 90 days after the end of a relevant period, however not before the
financial results of CMC Group are published at the Stock Exchange in New York,
the United States, the consolidated financial statements of the Borrower
prepared in accordance with US GAAP for a given half year (the US GAAP Half
Yearly Consolidated Financial Statements) and for a given financial year (the US
GAAP Annual Consolidated Financial Statements) (together US GAAP Consolidated
Financial Statements).   18.1.2   The Borrower shall supply to the Facility
Agent (in sufficient copies for all the Lenders):

  (a)   as soon as the same have been prepared, but in any event within 240 days
after the end of its financial year, the audited consolidated financial
statements of the Borrower for that financial year prepared in accordance with
the Accounting Act (the PAS Annual Consolidated Financial Statements);     (b)  
as soon as the same have been prepared, but in any event within 180 days after
the end of its financial year, the audited unconsolidated financial statements
of the Borrower for that financial year prepared in accordance with the
Accounting Act (the Annual Unconsolidated Financial Statements);     (c)   as
soon as the same have been prepared and approved by the supervisory board of the
Borrower, but in any event not later than within: (i) 90 days after the
beginning of the first financial year for which the budget was prepared or
(ii) 90 days after the beginning of a financial year for which the budget was
revised — budgets with comments and assumptions for each period of three years
and their annually revised versions for a given financial year;     (d)   as
soon as the same become available, and in any event within 20 days after the end
of each calendar quarter, copies of F-01 form of the Borrower and its
Subsidiaries submitted to Central Bureau of Statistics (Glówny Urząd
Statystyczny);     (e)   prior to incurring the same, information on any
(i) Financial Indebtedness (other than indebtedness under Cash Pool
Arrangements) to be incurred by the Borrower or any of its Subsidiaries and
(ii) prior to establishing the same, any Security to be established over its or
its Subsidiary’s assets, other than Security following from Cash Pool
Arrangements; and     (f)   prior to receiving or paying of the same,
information about any dividend (including the advances for dividends) to be paid
or received by the Borrower or any of its Subsidiaries.

18.2   Compliance Certificate   18.2.1   The Borrower shall supply to the
Facility Agent, with each set of financial statements delivered pursuant to
clause 18.1.1., a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with clause 19 (Financial covenants) as at the
date as at which those financial statements were drawn up.   18.2.2   Each
Compliance Certificate shall be signed by two members of the Borrower’s
management board.   18.3   Requirements as to financial statements       In
respect of each set of financial statements delivered by the Borrower pursuant
to clause 18.1 (Financial statements) members of the management board of the
Borrower shall certify that:

  (a)   they fairly represent the financial condition of the Borrower as at the
date as at which those financial statements were drawn up; and     (b)   US GAAP
Consolidated Financial Statements have been drawn up in accordance with US GAAP;
and     (c)   PAS Consolidated Annual Financial Statements and Annual
Unconsolidated Statements have been drawn up in accordance with the Accounting
Act.

23



--------------------------------------------------------------------------------



 



18.4   Information: miscellaneous       The Borrower shall supply to the
Facility Agent (in sufficient copies for all the Lenders, if the Facility Agent
so requests):   18.4.1   all documents dispatched by the Borrower to its
creditors relating to: (a) any waiver in relation to the obligations of the
Borrower; or (b) restructuring of its debt or other payment obligations at the
same time as they are dispatched where the aggregate of such waivers of
obligations and / or restructurings of payment obligations is in excess of PLN
10,000,000;   18.4.2   promptly upon becoming aware of them, the details of any
litigation, criminal or investigative proceedings, arbitration or administrative
proceedings which are current, threatened or pending against the Borrower, and
which might, if adversely determined, cause the Borrower to pay or suffer loss
or expense over PLN 10,000,000;   18.4.3   promptly, such further information
regarding the financial condition, business and operations of the Borrower and
regarding the Investment Project as any Finance Party (through the Facility
Agent) may reasonably request;   18.4.4   promptly upon obtaining or executing
them, building permits (without attachments) and other consents to commence the
Investment Project with a report on its environmental impact and, at a Finance
Party’s request, other permits relating to the Investment Project; and   18.4.5
  promptly upon obtaining them, official periodical reports on monitoring the
provisions of an integrated permit.   18.5   Notification of default   18.5.1  
The Borrower shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) which can occur (or it is occurring) promptly
upon becoming aware of its occurrence.   18.5.2   Promptly upon a request by the
Facility Agent, the Borrower shall supply to the Facility Agent a certificate
signed by two of its members of the management board on its behalf certifying
that no Default is continuing (or if a Default is continuing, specifying the
Default and the steps, if any, being taken to remedy it).   18.6   “Know your
customer” checks   18.6.1   If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   a proposed assignment or transfer by a Lender of any
of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer,

    obliges the Facility Agent or any Lender (or, in the case of paragraph
(b) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information concerning the Borrower is not already available to it, the Borrower
shall promptly upon the request of the Facility Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (b)
above, on behalf of any prospective new Lender) in order for the Facility Agent,
such Lender or, in the case of the event described in paragraph (b) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks with respect to the
transactions contemplated in the Finance Documents.   18.6.2   Each Lender shall
promptly upon the request of the Facility Agent supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Facility Agent in order for the Facility Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
with respect to the transactions contemplated in the Finance Documents.

24



--------------------------------------------------------------------------------



 



18.6.3   Documentation referred to in clause 18.6.1 and clause 18.6.2 may
include, in particular: excerpts from the National Court Register, copies of
passports and identification documents and other documents confirming the
ownership structure of the Subsidiaries of the Approved Parent.   19   Financial
covenants       The Borrower undertakes to observe and comply with the financial
covenants set out below from the date of this Agreement and so long as any
amounts are owing under the Finance Documents or any Commitment is in force.  
19.1   Financial Debt to EBITDA       The Borrower shall ensure that the ratio
of Financial Debt to EBITDA does not exceed 3.5 to 1.   19.2   Financial Debt to
Equity       The Borrower shall ensure that the ratio of Financial Debt to
Equity does not exceed 1.5 to 1.   19.3   EBITDA to Debt Service       The
Borrower shall ensure that the ratio of EBITDA to Debt Service is equal or
greater than 1.2 to 1.   19.4   Tangible Net Worth       The Borrower shall
ensure that its Tangible Net Worth is greater than PLN 600,000,000 (say: six
hundred million zlotys).   19.5   Testing of ratios   19.5.1   For the purposes
of this clause 19 (Financial Covenants), the ratios shall be tested as at each
Covenant Testing Date by reference to the US GAAP Half Yearly Consolidated
Financial Statements, the US GAAP Annual Consolidated Financial Statements (as
the case may be) and, in the case of the US GAAP Half Yearly Consolidated
Financial Statements, the ratios shall be calculated on a twelve Month rolling
basis.   19.5.2   The Borrower shall carry out the test in each Compliance
Certificate.   19.6   Accounting terms       In this clause 19 (Financial
Covenants), accounting terms used shall be construed by reference to the
financial statements referred to in clause 18.1 (Financial Statements) above,
but so that:       Debt Service means the aggregate of Interest Payable, annual
operating leases, dividends plus the total amount of the Financial Indebtedness
of the Borrower and its Subsidiaries which fall due for repayment or prepayment
within 12 Months period ending on the relevant Covenant Testing Date.      
EBITDA means, in respect of any period, the consolidated profit (which shall
include, for the avoidance of doubt, any actual cash movements relating to
foreign exchange gains and losses) on ordinary activities, but before:

  (a)   exceptional items (other than obsolete property costs) and extraordinary
items;     (b)   profits and losses on disposals of capital assets;     (b)  
amortisation and depreciation;     (d)   Interest Payable and Interest
Receivables; and     (e)   Taxes,

    in each case for such period on a consolidated basis for the Group.

25



--------------------------------------------------------------------------------



 



    Equity means the aggregate of subscribed and paid in share capital of the
Borrower, its spare and reserve capital, the consolidated financial result from
previous years and the consolidated financial result for the current settlement
period.       Financial Debt means the total amount of the Financial
Indebtedness of the Group.       Interest Payable means, in respect of a period,
the aggregate amount (calculated on a consolidated basis) of interest, discounts
and/or finance charges paid and/or accrued during that period in respect of any
indebtedness, including for this purpose any acceptance commission paid or
payable in respect of any bills of exchange or other negotiable instruments and
the interest component of rentals under finance leases payable by the Borrower
and its Subsidiaries.       Interest Receivables means, in respect of a relevant
period, the aggregate amount (calculated on a consolidated basis) of interest
(discounts inclusive) received and/or accrued during that period in respect of
any receivable, including for this purpose of this definition, any acceptance
commission received or payable in respect of any bills of exchange or other debt
instruments received by the Borrower and its Subsidiaries.       Intangible
Assets means goodwill and other intangible assets of the Borrower and its
Subsidiaries; for the avoidance of any doubt, Intangible Assets do not include
the value of perpetual usufruct right.       Tangible Net Worth means the value
of the Equity, but after:

  (a)   deducting any amount shown in the balance sheet in respect of Intangible
Assets;     (b)   deducting (so far as not otherwise excluded as attributable to
minority interests) a sum equal to the aggregate of the amount by which the book
value of any fixed assets of any member of the Group has been written up after
the date of this Agreement (or, in the case of a company becoming a Subsidiary
after that date, the date on which that company became a Subsidiary) by way of
revaluation. For the purposes of this paragraph (c) any increase in the book
value of any fixed asset resulting from its transfer by one member of the Group
to another member of the Group shall be deemed to result from a writing up of
its book value by way of revaluation; and

    excluding amounts set aside for taxation as at the date of such balance
sheet and making such adjustments as may be appropriate in respect of any
significant additional taxation expected to result from transactions carried out
by any member of the Group after such date and not reflected in that balance
sheet;   20   General undertakings       The undertakings in this clause 20
remain in force from the date of this Agreement for so long as any amount is
outstanding under the Finance Documents or any Commitment is in force.   20.1  
Authorisations       The Borrower shall promptly:   20.1.1   obtain, comply with
and do all that is necessary to maintain in full force and effect; and   20.1.2
  supply certified copies to the Facility Agent of,     any Authorisation,
filing, confirmation or registration required and necessary to be obtained or
made by the Borrower under any law or regulation of the jurisdiction of its
legal seat to enable it to perform its obligations under the Finance Documents
and to ensure the legality, validity, enforceability or admissibility in
evidence in the jurisdiction of its legal seat of any Finance Document.   20.2  
Compliance with laws       The Borrower shall comply in all respects with all
laws to which it may be subject, if failure so to comply would materially impair
its ability to perform its obligations under the Finance Documents.

26



--------------------------------------------------------------------------------



 



20.3   Negative pledge   20.3.1   Without the prior written consent of the
Majority Lenders, the Borrower shall not create or permit to subsist any
Security over any of its assets. The provision does not apply to the Existing
Security.   20.3.2   The Borrower shall not:

  (a)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by the Borrower, unless
their value is lower than limits set by clause 20.4; or     (b)   sell, transfer
or otherwise dispose of any of its receivables on recourse terms; or     (c)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or
    (d)   enter into any other arrangement having a similar effect,

    in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or financing the
acquisition of an asset.   20.3.3   Clauses 20.3.1 and 20.3.2 above do not apply
to:

  (a)   any Security and agreements following from Cash Pool Arrangements,
provided that the amount received as a result of the performance of such
security or agreement may not be used to make the payments due from CMC Poland
S.A. with its seat in Zawiercie or its Subsidiaries to the Approved Parent and
its Subsidiaries;     (b)   any disposal or establishment of Security arising by
operation of law and in the ordinary course of trading unless following from the
Financial Debt of the Borrower;     (c)   disposal of the Borrower’s receivables
with or without recourse limited up to a maximum of 20% of the amount of a
single receivable; and     (d)   any Security entered into pursuant to any
Finance Document.

20.4   Disposals       The Borrower shall not enter into a single transaction or
a series of transactions (whether related or not) to sell, lease, transfer or
otherwise dispose of any fixed asset (środki trwałe) and its shares in its
Subsidiaries with a value greater in aggregate per financial year than 5 per
cent of the then current Tangible Net Worth as defined in clause 19.6 of this
Agreement, save for the sale of infrastructure relating to the utilities
(electricity, heat and gas) supply of the net book value not exceeding PLN
25,000,000 as at the date of the Original Financial Statements.   20.5   Merger
      The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction, except for:

  (a)   demerger, merger or corporate reconstruction with any member of the
Group;     (b)   amalgamation, demerger, merger or corporate reconstruction
within the Group;
    (c)   Permitted Acquisition.

20.6   Change of business       The Borrower shall procure that no substantial
change is made to the general nature of its business from that carried on at the
date of this Agreement.

27



--------------------------------------------------------------------------------



 



20.7   Scope of business       The Borrower shall ensure that no investments are
made in relation to activities outside Core Business of the Borrower.   20.8  
Inspection of books and records       The Borrower shall, upon the request of
any Finance Party at any time but with reasonable notice, allow such Finance
Party and its representatives, professional advisers and agents access to
inspect the Borrower’s books and records to the extent it needs to, to comply
with banking practice and its own internal credit control procedures. The costs
of such inspections will covered by the Finance Parties unless a Default has
occurred and it is continuing.   20.9   Restriction of Financial Indebtedness  
20.9.1   Subject to clause 20.9.2 the Borrower shall procure that its
Subsidiaries do not incur any Financial Indebtedness.   20.9.2   Clause 20.9.1
will not apply to:

  (a)   Financial Indebtedness incurred by the Subsidiaries of the Borrower, if:

  (i)   its total amount is less than 10 per cent of the total amount of the
Financial Indebtedness of the Group at the end of the last financial year or
half year (as the case may be) in accordance with the most recently delivered US
GAAP Consolidated Financial Statements; or     (ii)   all amounts due to the
Finance Parties under this Agreement are guaranteed by all Subsidiaries of the
Borrower in the form and contents agreed by the Facility Agent (upon
consultation with all the Lenders).

  (b)   Financial Indebtedness incurred in pursuance of Cash Pool Arrangements,
provided that the amount of such Financial Indebtedness may not be used to make
the payments due from CMC Poland S.A. with its seat in Zawiercie or its
Subsidiaries to the Approved Parent and its Subsidiaries.

20.10   Insurance       The Borrower shall maintain, and shall procure that each
member of the Group shall maintain, insurance with financially sound and
reputably insurers with respect to its assets of an insurable nature against
such risks and in such amounts as are normally maintained by persons carrying on
the same or a similar class of business and in each case covering risk areas as
at the Agreement date, at least.   20.11   Audit and accounting dates       The
Borrower will ensure that:   20.11.1   the PAS Annual Consolidated Financial
Statements and the PAS Annual Unconsolidated Financial Statements to be
delivered to the Facility Agent pursuant to clause 18.1.2 are audited by the
Auditors;   20.11.2   each member of the Group shall at all times have duly
appointed Auditors; and   20.11.3   no member of the Group will change its
financial year end (other than to end on 31 August of each year) without the
prior written consent of the Facility Agent (which consent will not be
unreasonably withheld).   20.12   Auditors       If the Borrower wishes to
change the Auditors the Borrower will notify the Facility Agent as to the
reasons for any such proposed change, however a newly auditor must also be the
Auditor.

28



--------------------------------------------------------------------------------



 



20.13   Bank Accounts   20.13.1   As of 1 September 2008, the Borrower shall
conduct all its Banking Operations via bank accounts maintained by the Approved
Banks and shall not hold any bank accounts, in which Banking Operations are
conducted, with any other banks and financial institutions. This obligation does
not apply to the bank accounts opened in connection with the New Financing and
bank accounts kept by the Borrower in Raiffeisen Bank Polska S.A. and Bank
Ochrony Środowiska S.A. to the date of, respectively: (i) the settlement of the
current long-term forward (hedging) transactions with Raiffeisen Bank Polska
S.A. and (ii) the final repayment of the loan facility granted to the Borrower
by Bank Ochrony Środowiska S.A.   20.13.2   The Borrower shall procure that all
its Subsidiaries will not maintain any account with any branch of any bank or
other financial institution providing similar services, other than accounts
maintained with Approved Banks or a bank accounts listed in Schedule 6 (Allowed
Additional Bank Accounts).   20.13.3   Clauses 20.13.1 and 20.13.2 do not apply
to bank accounts:

  (a)   of newly acquired or taken over companies — Subsidiaries of the
Borrower, and     (b)   operated for enterprises or their organized parts,
included in the acquired enterprise or its organized part, newly acquired by the
Borrower,

    provided that those accounts are used only for cash desk accounting of such
companies or activities of the acquired enterprise or its organized part and in
a town/location where the acquired company (or enterprise or its organized part)
operates, or in the next closest town/location, there is no branch or affiliate
of the Approved Bank or the Approved Bank is not interested in keeping such an
account. The remaining banking operations should be — within six months of a
given company’s takeover — moved and carried out in bank accounts kept in the
Approved Banks.   20.13.4   The Borrower shall procure that Banking Operations
conducted via Bank accounts with the Approved Banks are equal to the proportion
borne by:

  (a)   such Approved Bank’s amount of participation in all Loans disbursed by
all Lenders under this Agreement and all Utilisations under the Short Term
Facility Agreement (as the term “Utilisation” is defined in the Short Term
Facility Agreement)

    to

  (b)   the total amount of all Loans disbursed by all Lenders under this
Agreement and all Utilisations made available by them under the Short Term
Facility Agreement (as the term “Utilisation” is defined in the Short Term
Facility Agreement),

    provided however that in case of a more attractive offer made by one of the
Approved Banks, the Lender shall be entitled to take advantage of that offer
regardless of the provision above.       For the purpose of this clause 20.13,
Banking Operations shall mean the banking operations (including in particular
transfers to and from bank accounts) connected with selling of the Borrower’s
products to its customers and purchasing of goods from its suppliers (including
in particular the Borrower’s Subsidiaries), opening of deposits, trade finance
transactions and fx transactions.   20.14   Intellectual property rights.      
The Borrower will, and will procure that each of its Subsidiaries will:  
20.14.1   safeguard and maintain its rights, present and future, in all its
intellectual property rights which are required by it to carry on its business
as it is being carried on of this as of the date Agreement including observing
all licence restrictions relating thereto and paying all applicable renewal
fees, licence fees and other outgoings and not enter into any contract, licence
or sub-licence in respect of its material intellectual property rights other
than in the ordinary course of business on arm’s-length terms;

29



--------------------------------------------------------------------------------



 



20.14.2   effect registration of any material design, patent, trademark and
service mark and periodically inform the Facility Agent of events relevant to
any registration application and not without the prior consent in writing of the
Facility Agent dispose of any of its material intellectual property rights or
permit any of its material intellectual property rights to be abandoned or
cancelled, to lapse or to be liable to any claim of abandonment for non-use; and
  20.14.3   notify the Facility Agent forthwith of any material infringement or
any challenge to the validity of any of its present or future material
intellectual property rights which may come to its notice and, if the Facility
Agent so requests, supply the Facility Agent with all relevant information in
its possession relating thereto, and take all commercially reasonable steps to
prevent or terminate any such infringement and to defend any challenge to the
validity of any such rights.   20.15   Arm’s-length terms       The Borrower
shall make reasonable efforts to ensure and it shall procure that all member of
the Group will make reasonable efforts to ensure that the Borrower and all
members of the Group will not enter into any transactions with other member of
the Group and/or the Approved Parent otherwise than on arm’s-length terms
negotiated by the independent parties.   20.16   Loans and credit facilities  
20.16.1   The Borrower shall not (and shall procure that no member of the Group
shall) be a creditor with respect to any Financial Indebtedness.   20.16.2  
Clause 20.16.1 does not apply to:

  (a)   the Financial Indebtedness under Cash Pool Arrangements, provided that
the amount of such Financial Indebtedness may not be used to make the payments
due from CMC Poland S.A. with its seat in Zawiercie or its Subsidiaries to the
Approved Parent and its Subsidiaries;     (b)   loans granted to the Approved
Parent and its Affiliates:

  (i)   with a repayment period not longer than three months; and     (ii)   in
the amount not higher than five per cent of the Borrower’s total balance sheet
in accordance with the most recently delivered US GAAP Consolidated Financial
Statements; and     (iii)   granted in a period when no Default has occurred or
is continuing and no Default would occur as a result of such a loan being
granted.

20.17   No guarantees       The Borrower shall not provide (and procure that no
member of the Group shall provide) any guarantee or surety for liabilities of
any person. The above provision does not apply to:   20.17.1   guarantees and
sureties up to the total amount of the Borrower’s liability of 5 per cent of the
Borrower’s total balance sheet in accordance with the most recently delivered US
GAAP Consolidated Financial Statements; and   20.17.2   guarantees and sureties
following from Cash Pool Arrangements, provided that the amount of a guaranteed
obligation may not include the payments due from CMC Poland S.A. with its seat
in Zawiercie or its Subsidiaries to the Approved Parent and its Subsidiaries.  
20.18   Dividends   20.18.1   The Management Board of the Borrower may recommend
that the Borrower declare, make, pay or distribute dividends to the Borrower’s
shareholders only provided that:

  (a)   no Default is continuing or would result from the proposed declaration,
making, paying or distributing of dividends; and

30



--------------------------------------------------------------------------------



 



  (b)   the Borrower is in full compliance with its financial covenants under
clause 19 (Financial covenants).

    The Borrower shall promptly inform the Facility Agent about any decision
regarding dividend payment to the shareholders of the Borrower no later than
five Business Days after such decision is made, and shall provide copies of
pertaining resolutions.   20.18.2   If (A) the Borrower fulfils its obligations
referred to in clause 19 (Financial covenants) of this Agreement and (B) the
Event of Default referred to in clause 21.1 of this Agreement has not occurred
nor does it continue for ten days from the due date of a given amount, the
Borrower may:

  (a)   make payments to Commercial Metals International AG, the Approved Parent
or its Subsidiaries and to the Borrower’s shareholders within the scope of the
Borrower’s ordinary business activities on arm’s length terms;     (b)   pay
amounts due for the Borrower’s use of the trademark owned by the Approved Parent
to Commercial Metals International AG, the Approved Parent or its Subsidiaries,
provided that such payments:

  (i)   do not exceed 0.85 per cent of the amount of the Borrower’s sales
revenues in a given month,     (ii)   were calculated in respect of the
Borrower’s actual sales, and     (iii)   are not being advanced.

20.18.3   Repayment of obligations by the Borrower to the Approved Parent or its
Subsidiaries having the commercial effect of a borrowing may be made on terms in
advance approved in writing by the Facility Agent acting on instructions of the
Majority Lenders.   20.19   New Financing       The Borrower may take new loans
and/or credit facilities related to financing of its current operations in
relation to its Core Business or investments into its Core Business (the New
Financing) provided that: (a) no Default has occurred and it is continuing; and
(b) sufficient information about such New Financing is provided to the Facility
Agent at least 30 days prior to taking of such New Financing.   20.20   Facility
Security       The Borrower shall establish additional Facility Security over
the Borrower’s assets or its receivables or shall procure the establishment of
additional security for the Facility by another entity approved by the Facility
Agent (in consultation with all Lenders), if the Borrower breaches any of the
obligations set out in clause 19 (Financial covenants). The Borrower shall
establish the additional Facility Security within 20 Business Days of receiving
the Facility Agent’s request to this effect. If the establishment of additional
Security requires registration in an appropriate register, the above time limit
will be regarded as met if an appropriate agreement or declaration (in form and
substance satisfactory to the Facility Agent) is signed in that period and a
properly paid for and correctly filled in application for registration of the
Security, with a proof of its filing, is delivered to the Facility Agent. Costs
of establishing such additional Security will be fully paid for by the Borrower.
  20.21   Maintenance of Security       The Borrower shall maintain in full
force and effect all Security interests provided for in this Agreement and other
Finance Documents.   20.22   The Facility       The Borrower shall use proceeds
from the Facility in accordance with this Agreement, in particular, in
accordance with the Facility’s purpose as set out in clause 3.1 of this
Agreement.

31



--------------------------------------------------------------------------------



 



20.23   Taxes and accounting       The Borrower shall:   20.23.1   maintain,
with due care, accounting, management information and cost control systems, in
accordance with regulations and bookkeeping and accounting standards.   20.23.2
  pay on time taxes, fees and other similar charges and obligations of the
Borrower, in particular those relating to credit facilities, loans, guarantees
and sureties under civil law or the law on bills of exchange; this obligation
does not prejudice the Borrower’s right to dispute in good faith, in a
professional manner, with due diligence, and in accordance with the relevant
provisions of law, the existence or the amount of such taxes, fees, charges or
obligations.   20.24   Completion of the Investment Project       The Borrower
shall take every possible step to ensure that the Investment Project is
completed by 28 February 2010; it shall not drop the Investment Project and
shall forthwith notify the Facility Agent of any material delay in the
completion of the Investment Project or material overrun of estimated costs of
the Investment Project which could significantly affect the Borrower’s business,
financial condition or ability to fulfil its obligations under the Finance
Documents.   20.25   Changes in governing bodies       The Borrower undertakes
that within 20 Business Days it shall notify the Facility Agent if there are any
changes of persons holding the position of the president of the Management
Board, members of the Management Board or members of the Supervisory Board.  
20.26   Use of the Financial Indebtedness under Cash Pool Arrangements       The
Borrower undertakes that its Financial Indebtedness under Cash Pool Arrangements
will not be used to make the payments due from CMC Poland S.A. with its seat in
Zawiercie or its Subsidiaries to the Approved Parent and its Subsidiaries (and
shall procure that the Financial Indebtedness of its Group members in this
respect is not used to make such payments either).   20.27   Powers of Attorney
to the Bank Accounts       The Borrower undertakes to provide the Facility
Agent, within 21 days of this Agreement’s execution, with Powers of Attorney to
the Bank Accounts granted to: (i) the Facility Agent with a confirmation of its
acknowledgement by all banks (or branches of banks), which keep bank accounts
included in this power of attorney and (ii) BRE with a confirmation of its
acknowledgement by a branch of BRE which keeps bank accounts included in this
power of attorney.   21   Events of Default       Each of the events or
circumstances set out in this clause 21 is an Event of Default.   21.1  
Non-payment       The Borrower does not pay on the due date any amount payable
pursuant to a Finance Document at the place at and in the currency in which it
is expressed to be payable unless:   21.1.1   its failure to pay is caused by
administrative or technical error; and
  21.1.2   payment is made within two Business Days of its due date.   21.2  
Financial covenants   21.2.1   Any requirement of clause 19 (Financial
covenants) is not satisfied.   21.2.2   No Event of Default under clause 21.2.1
above will occur if the failure to satisfy those requirements is capable of
remedy and is remedied within 20 Business Days of the earlier of the Facility
Agent giving notice to the Borrower or the Borrower becoming aware of the
failure to satisfy.

32



--------------------------------------------------------------------------------



 



21.3   Other obligations   21.3.1   The Borrower breaches its obligations under
the Finance Documents (other than those referred to in clause 21.1 (Non-payment)
and clause 21.2 (Financial covenants)).   21.3.2   No Event of Default under
clause 21.3.1 above will occur if the failure to comply is capable of remedy and
is remedied within 20 Business Days of the earlier of the Facility Agent giving
notice to the Borrower or the Borrower becoming aware of the failure to comply.
  21.4   Misrepresentation   21.4.1   Any representation or statement made or
deemed to be made by the Borrower in the Finance Documents, to which it is a
party, or any other document delivered by or on behalf of such person under or
in connection with any Finance Document is or proves to have been untrue in any
material respect when made or deemed to be made.   21.4.2   No Event of Default
under clause 21.4.1 above will occur if the misrepresentation is capable of
remedy and is remedied within 20 Business Days of the earlier of the Facility
Agent giving notice to the Borrower or the Borrower becoming aware of the
misrepresentation.   21.5   Cross default   21.5.1   Any Financial Indebtedness
of the Borrower or any payment obligations of the Borrower relating to Taxes or
social security payments amounting in aggregate to PLN 2,000,000 or more is not
paid when due nor within any originally applicable grace period.   21.5.2   Any
Financial Indebtedness of the Borrower or any payment obligations of the
Borrower relating to Taxes or social security payments amounting in aggregate to
PLN 2,000,000 or more is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default described in
a document constituting such an obligation.   21.5.3   Any commitment for any
Financial Indebtedness of the Borrower amounting to PLN 2,000,000 or more is
cancelled or suspended by a creditor of the Borrower as a result of an event of
default described in a document constituting such an obligation.   21.5.4   Any
creditor of the Borrower becomes entitled to declare any Financial Indebtedness
of the Borrower amounting to PLN 2,000,000 or more due and payable prior to its
specified maturity as a result of an event of default described in a document
constituting such an obligation.   21.5.5   Any other indebtedness of the
Borrower amounting to PLN 10,000,000 or more is not paid when due.   21.5.6   No
Event of Default under clauses 21.5.1 to 21.5.5 above will occur if the
circumstances or events listed above are capable of remedy and are remedied
within 20 Business Days of the earlier of the Facility Agent giving notice to
the Borrower or the Borrower becoming aware of the relevant event or
circumstance.   21.6   Insolvency   21.6.1   The Borrower is unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to into a
composition (ugoda) or arrangement (układ) with respect to restructuring or
rescheduling any of its indebtedness.   21.6.2   The value of the assets of the
Borrower is less than its liabilities (taking into account contingent and
prospective liabilities).   21.6.3   No Event of Default under clauses 21.6.1
and 21.6.2 above will occur if the circumstances or events listed above are
capable of remedy and are remedied within 20 Business Days of the earlier of the
Facility Agent giving notice to the Borrower or the Borrower becoming aware of
the relevant event or circumstance.

33



--------------------------------------------------------------------------------



 



21.7   Insolvency proceedings       An application for commencement of recovery
proceedings (postępowanie naprawcze) or bankruptcy proceedings (postępowanie
upadłościowe) by the Borrower is filed either by the Borrower or any of its
creditors; and such application is not withdrawn, rejected or the proceeding
commenced on the basis of such application is not otherwise discontinued within
45 days from the date of filing such application with the relevant Polish court.
  21.8   Creditors’ process       Any expropriation, attachment, sequestration
or execution, including the enforcement of any Security (whether in a court
procedure or otherwise) affects any assets of the Borrower of the aggregate
value exceeding PLN 10,000,000 and it is not discontinued without satisfaction,
or released within 20 Business Days of the earlier of the Facility Agent giving
notice to the Borrower or the Borrower becoming aware of such events.   21.9  
Unlawfulness   21.9.1   It is or becomes unlawful for the Borrower to perform
any of its material (in the reasonable opinion of the Facility Agent)
obligations under the Finance Documents.   21.9.2   No Event of Default under
clause 21.9.1 above will occur if the unlawfulness is capable of remedy and is
remedied within 20 Business Days of the earlier of the Facility Agent giving
notice to the Borrower or the Borrower becoming aware of the unlawfulness.  
21.10   Declaration on withdrawal of representations or obligations   21.10.1  
The Borrower makes a declaration on withdrawal of its representations or
obligations included in any Finance Document or expresses an intention to
withdraw its representations or obligations included in Finance Documents.  
21.10.2   No Event of Default under clause 21.10.1 above will occur if the
declaration on withdrawal of representations or obligations included in any
Finance Document is capable of being cancelled and is cancelled within 20
Business Days of the Facility Agent giving notice to the Borrower.   21.11  
Cessation of business   21.11.1   The Borrower ceases, or shows intention to
cease, to carry on all or a substantial part of its business.   21.11.2   No
Event of Default under clause 21.11.1 above will occur if the cessation is
capable of remedy and is remedied within 20 Business Days of the Facility Agent
giving notice to the Borrower.   21.12   Effectiveness of Security   21.12.1  
Any Security Document ceases to be in full force and effect or is incapable of
enforcement, or any Security Interest created thereunder is not effective in
accordance with the terms of the relevant Security Document.   21.12.2   No
Event of Default under clause 21.12.1 above will occur if such circumstances are
capable of remedy and are remedied within 20 Business Days of the earlier of the
Facility Agent giving notice to the Borrower or the Borrower becoming aware of
such circumstances.   21.13   Political and Economic Risk   21.13.1   The
government of Poland or any agency of the relevant government takes any step
leading directly to the seizure, expropriation, nationalisation or acquisition
(whether compulsory or otherwise, in whole or in part, and whether or not for
fair compensation) of the Borrower or any material part of its assets.   21.13.2
  No Event of Default under clause 21.13.1 above will occur if such event is
capable of remedy and is remedied within 20 Business Days of the earlier of the
Facility Agent giving notice to the Borrower or the Borrower becoming aware of
such event.

34



--------------------------------------------------------------------------------



 



21.13.3   All or a material part of the assets of the Borrower are requisitioned
by any government agency for more than 45 days in aggregate.   21.14   Failure
to pay final judgement       Any member of a Group fails to comply with or pay
any sum in excess of PLN 10,000,000 due from it under any final judgement or any
final order made or given by any court of competent jurisdiction and such
failure remains outstanding for a period of more than 30 days.   21.15   Change
of Control       The Change of Control takes place with respect to the Borrower.
  21.16   Acceleration       On and at any time after the occurrence of an Event
of Default, the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:   21.16.1   terminate this Agreement by
written notice served on the Borrower within the minimum time limit prescribed
by the Banking Law (such time limit now being 30 days, or seven days where
Borrower’s bankruptcy is threatened);   21.16.2   cancel to zero the Total
Commitments whereupon they shall immediately be cancelled to zero; and/or  
21.16.3   subject to the mandatory provisions of the Banking Law, declare that
all or part of the Loan, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable; and/or  
21.16.4   subject to the mandatory provisions of the Banking Law, declare that
all or part of the Loan be payable on demand, whereupon it shall immediately
become payable on demand by the Facility Agent on the instructions of the
Majority Lenders; and/or   21.16.5   demand that by the date set by the Facility
Agent, the Borrower present a plan to cure the Event of Default; and/or  
21.16.6   demand establishment of additional Security in relation to the
Borrower’s indebtedness hereunder.   22   Changes to the Lenders   22.1  
Assignments and transfers by the Lenders       Subject to this clause 22, a
Lender (the Existing Lender) may assign any of its rights and/or transfer any of
its obligations to another bank or financial institution or to a fund or other
entity which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the New
Lender).   22.2   Conditions of assignment or transfer   22.2.1   The consent of
the Borrower is required for the assignment and the transfer by a Lender of its
rights and/or obligations, unless the assignment and/or transfer is:

  (a)   to another Lender;     (b)   to The Royal Bank of Scotland plc or its
Affiliates;     (c)   to an Affiliate of a Lender;     (d)   to be made after an
Event of Default has occurred.

35



--------------------------------------------------------------------------------



 



22.2.2   The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower shall give its consent (or refuse
it if permitted under this clause 22.2.2) within 10 Business Days after the
Lender has requested it. When the Borrower’s consent is granted, upon receipt of
a notice from the Facility Agent within 10 Business Days from the date of that
notification the Borrower undertakes to execute (at its own expense if an Event
of Default has occurred and it is continuing and on expense of the Existing
Lender and/or the New Lender otherwise), a Submission to Execution in favour of
each New Lender hereunder and deliver such Submission to Execution to a relevant
New Lender.   22.2.3   The consent of the Borrower to an assignment and/or
transfer must not be withheld solely because the assignment or transfer may
result in an increase to the Bank Guarantee Fund Cost.   22.2.4   An assignment
will only be effective on receipt by the Facility Agent of written confirmation
from the New Lender (in form and substance satisfactory to the Facility Agent)
that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Existing Lender. The Facility
Agent shall promptly notify the Borrower with the details of any assignment for
which the consent of the Borrower is not required.   22.2.5   A transfer will
only be effective if the procedure set out in clause 22.4 (Procedure for
transfer) is complied with.   22.2.6   If:

  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Borrower would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under clause 13 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

22.3   Limitation of responsibility of Existing Lenders   22.3.1   Unless
expressly agreed to the contrary, an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (b)   the financial condition of
the Borrower;     (c)   the performance and observance by the Borrower of its
obligations under the Finance Documents or any other documents; or     (d)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

22.3.2   Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition of the Borrower and its related
entities in connection with its participation in this Agreement and has not
relied exclusively on any information provided to it by the Existing Lender in
connection with any Finance Document; and     (b)   will continue to make its
own independent appraisal of the creditworthiness of the Borrower and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.

36



--------------------------------------------------------------------------------



 



22.3.3   Nothing in any Finance Document obliges an Existing Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this clause 22; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by the Borrower of its obligations under the Finance Documents
or otherwise.

22.4   Procedure for transfer   22.4.1   Subject to the conditions set out in
clause 22.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with clause 22.4.2 below when the Facility Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Facility Agent shall, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.   22.4.2   On the Transfer Date:

  (a)   the Borrower and shall be released from further obligations and/or cease
to have any rights towards the Existing Lender under the Finance Documents and
the Existing Lender’s rights and Obligations against the Finance Documents shall
be assigned and/or transferred to the New Lender (being the Discharged Rights
and Obligations);     (b)   the Facility Agent, the Arrangers, the New Lender
and other Lenders shall acquire the same rights and assume the same obligations
towards the New Lender as the rights and obligations the Existing Lender has
upon the assignment or transfer of rights and obligations; to that extent the
Facility Agent, the Arrangers and the Existing Lender shall each be released
from further obligations to each other under the Finance Documents; and     (c)
  the New Lender shall become a Party as a “Lender”.

22.5   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other person:   22.5.1   to (or through) whom that Lender
assigns or transfers (or may potentially assign or transfer) all or any of its
rights and obligations under this Agreement (provided that it obtains a consent
to such disclosure should a given assignment or transfer require such a
consent);   22.5.2   with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation agreement in relation to, or any
other transaction under which payments are to be made by reference to, this
Agreement or the Borrower (provided that is obtains a consent to such disclosure
should the conclusion of an agreement or transaction referred to above require
such a consent); or   22.5.3   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,       any
information about the Borrower and the Finance Documents as that Lender shall
consider appropriate.   23   Changes to the Borrower   23.1   Assignments and
transfer by Borrower       The Borrower may not assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.   24  
Role of the Facility Agent and the Arrangers   24.1   Appointment of the
Facility Agent

37



--------------------------------------------------------------------------------



 



24.1.1   Each of the Arrangers and the Lenders appoints the Facility Agent to
act as its attorney-in-fact under and in connection with the Finance Documents,
including to pay out amounts related to the Finance Documents and in relation to
any other matter, provided that it has been expressly set out in the Finance
Documents.   24.1.2   Each Arranger and Lender authorises the Facility Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Facility Agent under and in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.   24.2  
Duties of the Facility Agent   24.2.1   The Facility Agent shall promptly
forward to a Party the original or a copy of any document which is delivered to
the Facility Agent for that Party by any other Party.   24.2.2   Except where a
Finance Document specifically provides otherwise, the Facility Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.   24.2.3   If the Facility Agent receives
notice from a Party referring to this Agreement, describing a Default and
stating that the circumstances described is a Default, it shall promptly notify
the Lenders.   24.2.4   If the Facility Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Arrangers) under this Agreement it shall promptly notify the
other Finance Parties.   24.2.5   The Facility Agent’s respective duties under
the Finance Documents are solely mechanical and administrative in nature.   24.3
  Role of the Arrangers       Except as specifically provided in the Finance
Documents, the Arrangers have no obligations of any kind to any other Party
under or in connection with any Finance Document.   24.4   No fiduciary duties  
24.4.1   Except as specifically provided in the Finance Documents nothing in
this Agreement constitutes the Facility Agent or the Arrangers as a fiduciary of
any other person.   24.4.2   None of the Facility Agent or the Arrangers shall
be bound to account to any Finance Party for any sum or the profit element of
any sum received by it for its own account.   24.5   Business with the Group    
  The Facility Agent and the Arrangers may accept deposits from, lend money to
and generally engage in any kind of banking or other business with the Borrower.
  24.6   Rights and discretions of the Facility Agent   24.6.1   The Facility
Agent, may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
management board member, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

24.6.2   The Facility Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under clause 21.1 (Non-payment));

38



--------------------------------------------------------------------------------



 



  (b)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and     (c)   any notice or request
made by the Borrower (other than a Utilisation Request) is made on behalf of and
with the consent and knowledge of the Borrower.

24.6.3   The Facility Agent may engage and rely on the advice or services of any
lawyers, accountants, surveyors or other experts, if its needs an expert opinion
on (including without limitations) the legal effect of the Finance Documents,
the value of the Security Property, Environmental Claims, financial statements,
the release of the Security, etc. The reasonable cost of such services and/or
advice within the upper limit of EUR 40,000 shall be borne by the Borrower.  
24.6.4   The Facility Agent may act in relation to the Finance Documents through
their respective personnel and agents.   24.6.5   The Facility Agent may
disclose to any other Party any information each of them reasonably believes it
has received in its capacity as agent under this Agreement.   24.6.6  
Notwithstanding any other provision of any Finance Document or, as the case may
be, the Security Documents to the contrary, the Facility Agent and the Arrangers
are not obliged to do or omit to do anything if it would or might in their
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.   24.7   Majority Lenders’
instructions   24.7.1   Unless a contrary indication appears in a Finance
Document, the Facility Agent shall: (a) exercise any right, power, authority or
discretion vested in it as the Facility Agent in accordance with any
instructions given to it by the Majority Lenders (or, if so instructed by the
Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as the Facility Agent); and (b) not be liable to any
other Finance Party for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.  
24.7.2   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.   24.7.3   The Facility Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such Security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.   24.7.4   In the absence of instructions from the
Majority Lenders, (or, if appropriate, the Lenders) the Facility Agent may act
(or refrain from taking action) as it considers to be in the best interest of
the Lenders.   24.7.5   The Facility Agent is not authorised to act on behalf of
a Finance Party (without first obtaining that Finance Party’s consent) in any
legal or arbitration proceedings relating to any Finance Document.   24.8  
Responsibility for documentation       None of the Facility Agent or the
Arrangers:   24.8.1   are responsible for the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the
Facility Agent, the Arrangers, the Borrower or any other person given in or in
connection with any Finance Document; or   24.8.2   are responsible for the
legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document.   24.9  
Exclusion of liability   24.9.1   Without limiting clause 24.9.2 below, the
Facility Agent and any Lender will not be liable for any action taken by it
under or in connection with any Finance Document, unless directly caused by its
negligence or wilful misconduct.

39



--------------------------------------------------------------------------------



 



24.9.2   No Party may take any proceedings against any officer, employee or
agent of the Facility Agent or any of the Lenders in respect of any claim it
might have against the Facility Agent, in respect of any act or omission of any
kind by that officer, employee or agent in relation to any Finance Document and
any officer, employee or agent of the Facility Agent, or any of the Lenders may
rely on this clause subject to the provisions of article 391 of the Polish Civil
Code.   24.9.3   The Facility Agent and any Lender will be not liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Facility Agent if it has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by the Facility Agent or any Lender for that purpose.   24.10  
Lenders’ indemnity to the Facility Agent       Each Lender shall (in proportion
to its share of the Total Commitments or, if the Total Commitments are then
zero, to its share of the Total Commitments immediately prior to their reduction
to zero) indemnify the Facility Agent within three Business Days of demand,
against any cost, loss or liability incurred by the Facility Agent, (otherwise
than by reason of the Facility Agent’s gross negligence or wilful misconduct) in
acting as Facility Agent under the Finance Documents (unless the Facility Agent
has been reimbursed by the Borrower pursuant to a Finance Document).   24.11  
Resignation of the Facility Agent   24.11.1   The Facility Agent may resign and
appoint one of its Affiliates as successor by giving notice to the other Finance
Parties and the Borrower.   24.11.2   Alternatively, the Facility Agent may
resign by giving notice to the other Finance Parties and the Borrower, in which
case the Majority Lenders (after consultation with the Borrower) may appoint a
successor Facility Agent.   24.11.3   If the Majority Lenders have not appointed
a successor Facility Agent in accordance with clause 24.11.2 above within
30 days after notice of resignation was given, the Facility Agent (after
consultation with the Borrower) may appoint a successor Facility Agent.  
24.11.4   The retiring Facility Agent shall, at its own cost, make available to
the successor Facility Agent such documents and records and provide such
assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as Facility Agent, under the Finance
Documents.   24.11.5   The resignation notice of the Facility Agent shall only
take effect upon the appointment of a successor.   24.11.6   Upon the
appointment of a successor, the retiring Facility Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this clause 24. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.   24.11.7   After
consultation with the Borrower, the Majority Lenders may, by notice to the
Facility Agent require it to resign in accordance with clause 24.11.2 above. In
this event, the Facility Agent shall resign in accordance with clause 24.11.2
above.   24.11.8   Upon the change of the Facility Agent the relevant Parties
shall execute such documents, as required (including without limitation any
amendments to the Security Documents) to ensure that the Lenders are secured in
relation to the obligations of the Borrower under this Agreement to the same
extent as they would be should the change have not been made. The Borrower shall
co-operate in this respect with the Finance Parties and shall execute such
documents, make filings and registrations and do other things, as may be
required by the retiring Facility Agent or the successor Facility Agent, as the
case may be.   24.12   Confidentiality       If information is received by
another division or department of the Facility Agent it may be treated as
confidential to that division or department and the Facility Agent shall not be
deemed to have notice of it

40



--------------------------------------------------------------------------------



 



24.13   Relationship with the Lenders   24.13.1   The Facility Agent may treat
each Lender as a Lender entitled to payments under this Agreement and acting
through its Facility Office unless it has received not less than five Business
Days prior notice from that Lender to the contrary in accordance with the terms
of this Agreement.   24.13.2   Each Lender shall supply the Facility Agent with
any information required by the Facility Agent (if any) in order to calculate
the Bank Guarantee Fund Cost.   24.14   Credit appraisal by the Lenders      
Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent and the Arrangers that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:   24.14.1   the financial condition,
status and role of each member of the Group;   24.14.2   the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;   24.14.3  
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and   24.14.4
  the adequacy, accuracy and/or completeness of any information provided by the
Facility Agent any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.   24.15  
Compliance with law       Each of the Facility Agent and any Lender may refrain
from doing anything which might, in its opinion, constitute a breach of any law
or regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation of a relevant jurisdiction.   25   Conduct of business by the
Parties       No provision of this Agreement (unless otherwise provided herein)
will:   25.1.1   interfere with the right of any Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;   25.1.2   oblige any Party
to investigate or claim any credit, relief, remission or repayment available to
it or the extent, order and manner of any claim; or   25.1.3   oblige any
Finance Party to disclose any information relating to its affairs (Tax-related
or otherwise) or any computations in respect of Tax.

41



--------------------------------------------------------------------------------



 



26   Sharing among the Finance Parties   26.1   Payments to Finance Parties    
  If a Finance Party (a Recovering Finance Party) receives or recovers any
amount from the Borrower other than in accordance with clause 28 and applies
that amount to a payment due under the Finance Documents then:   26.1.1   the
Recovering Finance Party shall, within three Business Days, notify details of
the receipt or recovery, to the Facility Agent;   26.1.2   the Facility Agent
shall determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Facility Agent and distributed in accordance with clause
28, without taking account of any Tax which would be imposed on the Facility
Agent in relation to the receipt, recovery or distribution; and   26.1.3   the
Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the Sharing Payment) equal
to such receipt or recovery less any amount which the Facility Agent determines
may be retained by the Recovering Finance Party as its share of any payment to
be made, in accordance with clause 28.5.   26.2   Redistribution of payments    
  The Facility Agent shall treat the Sharing Payment as if it had been paid by
the Borrower and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with clause 28.5.   26.3   Recovering
Finance Party’s rights   26.3.1   On a distribution by the Facility Agent under
clause 26.2 (Redistribution of payments), the Recovering Finance Party will be
subrogated to the rights of the Finance Parties which have shared in the
redistribution.   26.3.2   If and to the extent that the Recovering Finance
Party is not able to rely on its rights under clause 26.3.1 above, the Borrower
shall be liable to the Recovering Finance Party for a debt equal to the Sharing
Payment which is immediately due and payable.   26.4   Reversal of
redistribution       If any part of the Sharing Payment received or recovered by
a Recovering Finance Party becomes repayable and is repaid by that Recovering
Finance Party, then:   26.4.1   each Finance Party which has received a share of
the relevant Sharing Payment pursuant to clause 26.2 (Redistribution of
payments) shall, upon request of the Facility Agent, pay to the Facility Agent
for account of that Recovering Finance Party an amount equal to the appropriate
part of its share of the Sharing Payment (together with an amount as is
necessary to reimburse that Recovering Finance Party for its proportion of any
interest on the Sharing Payment which that Recovering Finance Party is required
to pay); and   26.4.2   that Recovering Finance Party’s rights of subrogation in
respect of any reimbursement shall be cancelled and the Borrower will be liable
to the reimbursing Finance Party for the amount so reimbursed.   26.5  
Exceptions   26.5.1   This clause 26 shall not apply to the extent that the
Recovering Finance Party would not, after making any payment pursuant to this
clause, have a valid and enforceable claim against the Borrower.   26.5.2   A
Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

42



--------------------------------------------------------------------------------



 



  (a)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (b)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

27   Security Property   27.1   Order of application   27.1.1   The proceeds of
the Security Property shall be applied in accordance with the following
respective claims:

  (a)   first, as to a sum equivalent to the aggregate amount owing to the
Finance Parties under the Finance Documents for the Finance Parties absolutely
(pro rata) and shall pay such sum to the Facility Agent for application in
accordance with clause 28;     (b)   second, to such other persons (if any) as
are legally entitled thereto in priority to the Borrower under the Finance
Documents; and     (c)   third, as to the balance (if any) for the Borrower.

27.2   Enforcement   27.2.1   None of the other Finance Parties shall have any
independent power to enforce any of the Security Documents or to exercise any
rights, discretions or powers or to grant any consents or releases under or
pursuant to any of the Security Documents or otherwise have direct recourse to
the security and/or guarantees constituted by any of the Security Documents
except when agreed by all Lenders.   27.3   Co-operation to achieve agreed
priorities of application       The Finance Parties shall co-operate with each
other and any compulsory manager or management under the Security Documents in
realising the property and assets subject to the Security Documents and in
ensuring that the net proceeds realised under the Security Documents after
deduction of the expenses of realisation are applied in accordance with clause
27.1.   28   Payment mechanics   28.1   Payments to the Facility Agent   28.1.1
  On each date on which the Borrower or a Lender is required to make a payment
under the Finance Documents, the Borrower or Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for a given amount’s value on the due date at the time and in
such funds as specified by the Facility Agent.   28.1.2   Payment shall be made
to such account as the Facility Agent specifies.   28.2   Distributions by the
Facility Agent       Each payment received by the Facility Agent under the
Finance Documents for another Party shall, subject to clause 28.3 and clause
28.4 be made available by the Facility Agent as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Facility Agent by not less than
five Business Days’ notice.   28.3   Distributions to the Borrower       The
Facility Agent may (with the consent of the Borrower or in accordance with
clause 29) apply any amount received from a third party by it for the Borrower
in or towards payment (on the date and in the currency and funds of receipt by
the Facility Agent) of any amount due from the Borrower under the Finance
Documents or in or towards purchase of any amount of any currency to be so
applied.

43



--------------------------------------------------------------------------------



 



28.4   Clawback   28.4.1   Where a sum is to be paid to the Facility Agent under
the Finance Documents for another Party, the Facility Agent is not obliged to
pay that sum to that other Party (or to enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.   28.4.2   If the Facility Agent pays an
amount to another Party and it proves to be the case that the Facility Agent had
not actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Facility Agent shall
on demand refund the same to the Facility Agent.   28.5   Partial payments  
28.5.1   If the Facility Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by the Borrower under the Finance
Documents, the Facility Agent shall apply that payment towards the obligations
of the Borrower under the Finance Documents in the following order:

  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Facility Agent under the Finance Documents;     (b)   secondly,
in or towards payment pro rata of any accrued interest, fee or commission due
but unpaid under this Agreement;     (c)   thirdly, in or towards payment pro
rata of any principal due but unpaid under this Agreement; and     (d)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

28.5.2   The Facility Agent shall, if so directed by the Majority Lenders, vary
the order set out in clause 28.5.1(b) to 28.5.1(d) above.   28.6   No set-off by
Borrower       All payments to be made by the Borrower under the Finance
Documents shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim.   28.7   Business Days   28.7.1   Any
payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar Month (if there is one) or
the preceding Business Day (if there is not).   28.7.2   During any extension of
the due date for payment of any principal or Unpaid Sum under this Agreement
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.   28.8   Change of currency   28.8.1   Unless otherwise
prohibited by law, if more than one currency or currency unit are at the same
time recognised by the central bank of any country as the lawful currency of
that country, then:

  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Facility Agent (after consultation with the Borrower); and     (b)   any
translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

44



--------------------------------------------------------------------------------



 



28.8.2   If a change in any currency of a country occurs, this Agreement will be
amended to the extent necessary to reflect the change in currency.   29  
Set-off       A Finance Party may set off any matured obligation due from the
Borrower under the Finance Documents against any matured obligation owed by that
Finance Party to the Borrower, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a “sale of
currency” spot rate of exchange announced in that Finance Party table of
exchange rates for the purpose of the set-off.   30   Notices   30.1  
Communications in writing       Any communication to be made under or in
connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax, letter or via electronic mail.   30.2  
Addresses       The address, fax number and e-mail address (and the department
or officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with the Finance Documents is:   30.2.1   in the case of the
Borrower, that identified with its name below:

     
CMC Zawiercie S.A.
ul. Pilsudskiego 82
42-400 Zawiercie
Poland
 
Tel:
  +48 32 672 54 52
Fax:
  +48 32 672 54 92
E-mail:
  Justyna.Popielska@cmc.com
Attention:
  Justyna Popielska

30.2.2   in the case of the Facility Agent, that identified with its name below:

     
ABN AMRO BANK (POLSKA) S.A.
ul. 1-go Sierpnia 8A
Warszawa,
Poland
 
Tel:
  +48 22 573 05 00
Fax:
  +48 22 573 05 02
E-mail:
  dorota.dendura@pl.abnamro.com
Attention:
  Dorota Dendura

30.2.3   in the case of each Lender or any other Party, that notified in writing
to the Facility Agent on or prior to the date on which it becomes a Party,      
or any substitute address, fax number, e-mail address or department or officer
as the Party may notify to the Facility Agent (or the Facility Agent may notify
to the other Parties, if a change is made by the Facility Agent) by not less
than five Business Days’ notice.   30.3   Delivery   30.3.1   Any communication
or document made or delivered by one person to another under or in connection
with the Finance Documents will only be effective:

  (a)   if by way of fax, when received in legible form; or

45



--------------------------------------------------------------------------------



 



  (b)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address; or     (c)   if by way of electronic
mail, when received in legible form and upon confirmation of receipt received by
the sender,

    and, if a particular department or officer is specified as part of its
address details provided under clause 30.2, if addressed to that department or
officer.   30.3.2   Any communication or document to be made or delivered to the
Facility Agent will be effective only when actually received by the Facility
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Facility Agent’s signature below (or
any substitute department or officer as the Facility Agent shall specify for
this purpose). Any communication or document delivered to the Facility Agent via
electronic mail will also be effective; the Facility Agent may at any time
demand the delivery of original communication or documents sent via electronic
mail.   30.3.3   All notices from or to the Borrower shall be sent through the
Facility Agent unless this Agreement expressly provides otherwise.   30.4  
Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to clause 30.2 or changing its own address or fax number, the Facility
Agent shall notify the other Parties.   30.5   Electronic communication   30.5.1
  Any communication to be made between the Facility Agent and a Lender under or
in connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Facility Agent and the relevant Lender:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

30.5.2   Any electronic communication made between the Facility Agent and a
Lender will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Facility Agent only
if it is addressed in such a manner as the Facility Agent shall specify for this
purpose.   30.6   Language   30.6.1   This Agreement shall be executed in
English and in Polish in five identical copies of each version, one of each
version to be retained by each Party. In case of any discrepancies between the
two versions, the Polish language version shall prevail for the purposes of
interpretation.   30.6.2   Any notice given under or in connection with any
Finance Document must be in Polish, except for Utilisation Requests and
Selection Notices, which will be made in English and Polish.   30.6.3   All
other documents provided under or in connection with any Finance Document must
be:

  (a)   in English or in Polish; or     (b)   if not in English or in Polish,
and if so required by the Facility Agent, accompanied by a certified Polish
translation and, in this case, the Polish translation will prevail unless the
document is a constitutional, statutory or other official document.

46



--------------------------------------------------------------------------------



 



31   Calculations and certificates   31.1   Certificates and Determinations    
  Any certification and determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.   31.2   Day count convention      
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.   32   Partial invalidity       If, at any time,
any provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.   33   Remedies and
waivers       No failure to exercise, nor any delay in exercising, on the part
of any Finance Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative
and, unless provided otherwise, not exclusive of any rights or remedies provided
by law.   34   Amendments to the terms of the Finance Documents   34.1  
Required consents   34.1.1   Subject to clause 34.2 (Exceptions) any term of the
Finance Documents may be amended or waived only with the consent of the Majority
Lenders and the Borrower and any such amendment or waiver will be binding on all
Parties.   34.1.2   The Facility Agent may effect, on behalf of any Finance
Party, any amendment permitted by this clause and it is hereby authorised to do
so.   34.2   Exceptions   34.2.1   An amendment that has the effect of changing
or which relates to:

  (a)   the definition of “Majority Lenders” in clause 1.1 (Definitions);    
(b)   an extension to the date of payment of any amount under the Finance
Documents;     (c)   a reduction in the Margin or a reduction in the amount of
any payment of principal, interest, fees or commission payable;     (d)   an
increase in or an extension of any Commitment;     (e)   a change to the
Borrower;     (f)   any provision of the Security Documents;     (g)   any
provision which expressly requires the consent of all the Lenders; or     (h)  
clause 2.2, clause 22 or this clause 34,

    shall not be made without the prior written consent of all the Lenders.

47



--------------------------------------------------------------------------------



 



34.2.2   An amendment which relates to the level of Financial Covenants set out
in clause 19 shall not be made without the prior written consent of all the
Lenders.   34.2.3   An amendment which relates to the rights or obligations of
the Facility Agent or the Arrangers may not be effected without the consent of
the Facility Agent or the Arrangers, as the case may be.   35   Counterparts    
  Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.   36   Governing law       This Agreement is
governed by Polish law.   37   Jurisdiction       The courts of Poland relevant
to the seat of the Facility Agent shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement) (a
Dispute).       This agreement has been entered into the day and year first
before written.

48



--------------------------------------------------------------------------------



 



Schedule 1
The original parties
Part 1
The Borrower

     
Name of the Borrower
  Address and Registration number
 
   
CMC Zawiercie S.A.
  ul. Pilsudskiego 82
 
  42-400 Zawiercie
Poland
Registration no: KRS 0000017925 (National
Court Register held by the District Court in
Częstochowa)
 
   
 
  REGON: 272819315
 
   
 
  NIP: 649-00-01-173
 
   
 
  Share capital and paid in capital: PLN
140,000,000

49



--------------------------------------------------------------------------------



 



Part 2
The Original Lenders

      Column A   Column B Original Lenders   Period Commitment
ABN AMRO BANK N.V. a company incorporated under the laws of the Netherlands,
with its seat in Amsterdam, with its registered address: ul. Gustav Mahleraan
10, 1082 PP Amsterdam, the Netherlands.
  20.05.2008 — 27.07.2008 — PLN 24,375,000
28.07.2008 — 25.09.2008 — PLN 40,625,000
26.09.2008 — 05.01.2009 — PLN 48,750,000
06.01.2009 — 27.04.2009 — PLN 56,875,000
28.04.2009 — 27.07.2009 — PLN 73,125,000
28.07.2009 — 18.11.2009 — PLN 81,250,000
19.11.2009 — 20.11.2009 — PLN 130,000,000
 
   
BRE BANK S.A. a joint stock company incorporated under the laws of Poland, with
its seat in Warsaw, with its registered address at Senatorska 18, 00-950
Warszawa, registered in the National Court Register under no. KRS 0000025237,
REGON: 001254524, NIP: 526-021-50-88, share capital and paid in capital as at 1
January 2008: PLN 118,642,672.
  20.05.2008 — 27.07.2008 — PLN 13,125,000
28.07.2008 — 25.09.2008 — PLN 21,875,000
26.09.2008 — 05.01.2009 — PLN 26,250,000
06.01.2009 — 27.04.2009 — PLN 30,625,000
28.04.2009 — 27.07.2009 — PLN 39,375,000
28.07.2009 — 18.11.2009 — PLN 43,750,000
19.11.2009 — 20.11.2009 — PLN 70,000,000
 
   
HSBC BANK PLC, a bank incorporated and existing under the laws of England, with
its seat in London, United Kingdom, with its registered address: 8 Canada
Square, London, E14 5HQ, United Kingdom.
  20.05.2008 — 27.07.2008 — PLN 18,750,000
28.07.2008 — 25.09.2008 — PLN 31,250,000
26.09.2008 — 05.01.2009 — PLN 37,500,000
06.01.2009 — 27.04.2009 — PLN 43,750,000
28.04.2009 — 27.07.2009 — PLN 56,250,000
28.07.2009 — 18.11.2009 — PLN 62,500,000
19.11.2008 — 20.11.2009 — PLN 100,000,000
 
   
ING BANK SLASKI S.A., a joint stock company incorporated under the laws of
Poland, with its seat in Katowice, with its registered address: ul. Sokolska 34,
40-086 Katowice, registered in the National Court Register under no. KRS
0000005459, REGON: 271514909, NIP: 634-013-54-75, share capital and paid in
capital: PLN 130,100,000.
  20.05.2008 — 27.07.2008 — PLN 18,750,000
28.07.2008 — 25.09.2008 — PLN 31,250,000
26.09.2008 — 05.01.2009 — PLN 37,500,000
06.01.2009 — 27.04.2009 — PLN 43,750,000
28.04.2009 — 27.07.2009 — PLN 56,250,000
28.07.2009 — 18.11.2009 — PLN 62,500,000
19.11.2009 — 20.11.2009 — PLN 100,000,000
 
   
TOTAL
  20.05.2008 — 27.07.2008 — PLN 75,000,000
28.07.2008 — 25.09.2008 — PLN 125,000,000
26.09.2008 — 05.01.2009 — PLN 150,000,000
06.01.2009 — 27.04.2009 — PLN 175,000,000
27.04.2009 — 27.07.2009 — PLN 225,000,000
28.07.2009 — 18.11.2009 — PLN 250,000,000
19.11.2009 — 20.11.2009 — PLN 400,000,000

50



--------------------------------------------------------------------------------



 



Schedule 2
Conditions precedent

1   Borrower

  (a)   A copy of the Articles of Association of the Borrower.     (b)   A copy
of a resolution of the management board of the Borrower no. 130/Z/11/2007 dated
27 November 2007 with respect to taking a mid- and long-term syndicated facility
up to the amount of PLN 400,000,000 (four hundred million zloty) and supervisory
board of the Borrower no. 69/VI/2007 dated 4 December 2007 with respect to
consenting to taking a mid- and long-term syndicated facility up to the amount
of PLN 400,000,000 (four hundred million zloty).     (c)   A certificate of duly
authorised signatories of the Borrower certifying that each copy document
relating to it specified in this schedule 2 is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.

2   Finance Documents

  (a)   All Powers of Attorney to the Bank Accounts; the Borrower is not
required to obtain a confirmation of their acknowledgement from all banks (or
branches of banks), which keep bank accounts included in those powers of
attorney but undertakes to do so within a time-limit specified in clause 20.27
of this Agreement in respect of powers of attorney referred to therein.     (b)
  Fee Letter.     (c)   Submission to Execution for each Lender.

3   Other documents and evidence

  (a)   A legal opinion of Norton Rose, Piotr Strawa i Wspólnicy sp. k., legal
advisers to the Finance Parties, substantially in the form distributed to the
Facility Agent prior to the signing of this Agreement.     (b)   The Original
Financial Statements.     (c)   An original extract from the National Court
Register relating to the Borrower.     (d)   Confirmation that the Facility
Agent has received the payment in respect of fees, costs and expenses then due
from the Borrower to the Finance Parties pursuant to clause 11 (Fees) and clause
16 (Costs and expenses).     (e)   Budget of the Investment Project.     (f)  
Decision of Wojewoda Śląski (the Śląsk Province Governor) no.
ŚR-ll-6618/06/12/07 dated 22 June 2007 on granting to the Borrower an integrated
permit for the installation of primary or secondary ironmaking or steelmaking,
including the installation for continuous casting, with the production capacity
of over 2.5 tons cast per hour and the installation for metalworking through hot
rolling, with the production capacity of over 20 tons of steel per hour.     (g)
  Periodical reports on monitoring the integrated permit’s provisions prepared
so far, such as:

  (i)   Report on measurement of the emission of substances to air.     (ii)  
Annual report on carbon dioxide emission and report on the annual report’s
verification.     (iii)   Comprehensive list of data on types and amounts of
waste produced and manner of administering them for 2007

51



--------------------------------------------------------------------------------



 



  (h)   Agreement no. DP03PN01/07 of 2 October 2007 made with DANIELl & C.
OFFICINE MECCANICHE S.p.A. with its registered office in Buttrio (Udine), Italy.
    (i)   Budget for 2008.

52



--------------------------------------------------------------------------------



 



Schedule 3
Wnioski / Requests
Część 1 / Part 1
Żądanie wypłaty / Utilisation Request

     
Od/From:
  CMC Zawiercie S.A.
 
   
Do/To:
  ABN AMRO Bank (Polska) S.A. jako Agenta Kredytu / ABN AMRO Bank (Polska) S.A.
as the Facility Agent
 
   
Data/Dated:
  [•]

Szanowni Państwo / Dear Sirs,
CMC Zawiercie S.A. — Umowa Kredytu Terminowego w wysokości 400.000.000 PLN
z dnia 20 maja 2008r. (Umowa)
CMC Zawiercie S.A. — PLN 400,000,000 Term Facility Agreement dated 20 May 2008
(the Agreement)

1.   Niniejszy dokument, stanowiący Żądanie Wypłaty, odnosi się do Umowy.
Terminy zdefiniowane w Umowie zachowują to samo znaczenie w niniejszym Żądaniu
Wypłaty, o ile nie zostało im nadane inne znaczenie . / We refer to the
Agreement. This is a Utilisation Request. Terms defined in the Agreement have
the same meaning in this Utilisation Request unless given a different meaning in
this Utilisation Request.       Zwracamy się z wnioskiem o Wypłatę Ciągnienia
zgodnie z poniższymi warunkami: / We wish to borrow the Loan on the following
terms:

     
Data Wykorzystania: /
  [•] (lub — jeżeli nie jest to Dzień Roboczy — następny Dzień Roboczy)
Utilisation Date:
  (or, if that is not a Business Day, the next Business Day)
 
   
Waluta Ciągnienia: /
  PLN
Currency of Loan:
   
 
   
Kwota: /
  [•]
Amount:
   
 
   
Okres Odsetkowy: /
  [•]
Interest Period:
   

2   Potwierdzamy, że wszystkie warunki określone w par. 4.2 (Dalsze warunki
zawieszające) są spełnione w dacie niniejszego Żądania Wypłaty. / We confirm
that each condition specified in clause 4 .2 (Further conditions precedent) is
satisfied on the date of this Utilisation Request.   3   Środki wypłacane w
ramach niniejszego Ciągnienia należy przekazać na następujące rachunki: / The
proceeds of this Loan should be credited as follows:       [•] PLN na rachunek
nr [•] / PLN [•] to [•] account.   4   Niniejsze Żądanie Wypłaty jest
nieodwołalne. / This Utilisation Request is irrevocable.


Z poważaniem / Yours faithfully

53



--------------------------------------------------------------------------------



 



 
osoba upoważniona do podpisu w imieniu spółki CMC Zawiercie S.A.
authorised signatory for CMC Zawiercie S.A.

54



--------------------------------------------------------------------------------



 



Część 2 / Part 2
Zawiadomienie o Wyborze Okresu Odsetkowego
Selection Notice

     
Od/From:
  CMC Zawiercie S.A.
 
   
Do/To:
  ABN AMRO Bank (Polska) S.A. jako Agenta Kredytu / ABN AMRO Bank (Polska) S.A.
as the Facility Agent
 
   
Data/Dated:
  [•]

Szanowni Państwo / Dear Sirs,
CMC Zawiercie S.A. — Umowa Kredytu Terminowego w wysokości 400.000.000 PLN
z dnia 20 maja 2008r. (Umowa)
CMC Zawiercie S.A. — PLN 400,000,000 Term Facility Agreement
dated 20 May 2008 (the Agreement)

1   Niniejszy dokument, stanowiący Zawiadomienie o Wyborze Okresu Odsetkowego,
odnosi się do Umowy. Terminy zdefiniowane w Umowie zachowują to samo znaczenie w
niniejszym Zawiadomieniu, o ile nie zostało im nadane inne znaczenie . / We
refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.   2   Niniejsze Zawiadomienie odnosi
się do następującego Ciągnienia [•] i Okresu Odsetkowego, który upływa [•]. / We
refer to the following Loan [•] and Interest Period ending on [•].   3  
Zwracamy się z wnioskiem o ustalenie kolejnego Okresu Odsetkowego dla wyżej
wymienionego Ciągnienia jako [•]. / We request that the next Interest Period for
the above Loan is [•].   4   Niniejsze Zawiadomienie o Wyborze Okresu
Odsetkowego jest nieodwołalne. / This Selection Notice is irrevocable.

Z poważaniem / Yours faithfully
 
osoba upoważniona do podpisu w imieniu spółki CMC Zawiercie S.A.
authorised signatory for CMC Zawiercie S.A.

55



--------------------------------------------------------------------------------



 



Schedule 4
Form of Transfer Certificate
Part 1

     
To:
  ABN AMRO Bank (Polska) S.A. as the Facility Agent
 
   
Copy:
   
 
   
From:
  [The Existing Lender] (the Existing Lender) and [ The New Lender] (the New
Lender)
 
   
Dated:
  [•]

CMC Zawiercie S.A. — PLN 400,000,000 Term Facility Agreement
dated 20 May 2008 (the Agreement)

1   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.   2   We refer to clause 22.4
(Procedure for transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
assigning and transferring to the New Lender all or part of the Existing
Lender’s Commitment, rights and obligations referred to in the Schedule in
accordance with clause 22.4 (Procedure for transfer), including all Security
established in favour of the Existing Lender to secure the obligations of the
Borrower under the Agreement.     (b)   The proposed Transfer Date is [•].    
(c)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of clause 30.2 (Addresses) are set
out in the Schedule.

3   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in clause 22.3.3.   4   This Transfer Certificate
may be executed in any number of counterparts and this has the same effect as if
the signatures on the counterparts were on a single copy of this Transfer
Certificate.   5   This Transfer Certificate is governed by Polish law.   6  
The Existing Lender and the New Lender will execute at their cost all documents
and make all fillings and registrations as required to effect the Transfer.

56



--------------------------------------------------------------------------------



 



The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:
 
   
This Transfer Certificate is accepted by the Facility Agent.
   
 
   
[Facility Agent]
   
 
   
By:
   

57



--------------------------------------------------------------------------------



 



Schedule 5
Form of Compliance Certificate

     
To:
  ABN AMRO Bank (Polska) S.A. as the Facility Agent
 
   
From:
  CMC Zawiercie S.A.
 
   
Dated:
  [•]
 
    Dear Sirs

CMC Zawiercie S.A. - PLN 400,000,000 Facility Agreement
dated 20 May 2008 (the Agreement)

1   We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.   2   We
confirm that: [Insert details of covenants to be certified]   3   [We confirm
that no Default is continuing.]

                 
Signed:
               
 
               
 
  Member of the       Member of the    
 
  Management Board       Management Board    
 
  of CMC Zawiercie S.A.       of CMC Zawiercie S.A.    

[insert applicable certification language]

58



--------------------------------------------------------------------------------



 



Schedule 6
Allowed Additional Bank Accounts
Account no. PL [XXXXXXXX] of
SCRAPENA S.A Oddział Chrzanów
Ul. Krakowska 33
32-500 Chrzanów
with
Bank Pekao S.A.
II O. w Krakowie
Ul. Kapelanka 1,
30-342 Kraków

59



--------------------------------------------------------------------------------



 



SIGNATORIES

              CMC ZAWIERCIE S.A. as the Borrower    
 
           
/s/ Jerzy Kozicz
      /s/ Justyna Popielska    
 
           
Jerzy Kozicz - President of the Management Board
      Justyna Popielska - Member of the Management Board    
 
            ABN AMRO BANK (POLSKA) S.A. as the Arranger and Facility Agent    
 
           
/s/ Dorota Dendura
      /s/ Paweł Paraszewski    
 
           
Dorota Dendura - proxy
      Paweł Paraszewski - proxy    
 
            ABN AMRO BANK N.V. as the Original Lender    
 
           
/s/ Dorota Dendura
      /s/ Paweł Paraszewski    
 
           
Dorota Dendura - proxy
      Paweł Paraszewski - proxy    
 
            BRE BANK S.A. as the Arranger and Original Lender    
 
           
/s/ Adriana Adamiak
      /s/ Ryszard Gburek    
 
           
Adriana Adamiak - proxy
      Ryszard Gburek - proxy    
 
            ING BANK ŚLĄSKI S.A. as the Arranger and Original Lender    
 
           
/s/ Edmund Kubeczka
      /s/ Grzegorz Konieczny    
 
           
Edmund Kubeczka - proxy
      Grzegorz Konieczny - proxy    

60



--------------------------------------------------------------------------------



 



              HSBC BANK PLC as the Arranger and Original Lender    
 
           

         
/s/  Isil Tumer Floden
      /s/  Alastair Wilkinson    
 
           
Isil Tumer Floden - proxy
      Alastair Wilkinson - proxy    

61